 CENTRAL BROADCAST CO.Central Broadcast CompanyandUnited Food andCommercial Workers Union,Local73R, AFL-CIO, CLC. Cases 16-CA-10432 and 16-CA-1045323 June 1986DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDSTEPHENSOn 30 June 1983 Administrative Law JudgeHoward I. Grossman issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord' in light of the exceptions and brief and has1After Issuance of the judge's decision in this case the Respondentfiled a motion requesting that the Board take judicial notice of certainnewly discovered evidence or in the alternative reopen the record so thatthe Board could consider such evidence. The Respondent wouldofferinto evidence decisions of the Equal Employment Opportunity Commis-sion and the Oklahoma Human Rights Commission finding that there isno reasonable cause to believe the Respondent engaged in discriminatorypractices against employee Fru Fru Reed (Partin) The Respondent'smotion is denied These agencies' determinations were rendered understatuteswith different definitions, policies, and purposes from those of theNational Labor Relations Act The Respondent does not show that theunfair labor practice allegation as to Reed's layoff was considered, orcould have been considered, by either agency Our decision and that ofthe judge must be based on an independent consideration and evaluationof the evidence received in this proceedingThe Respondent's motion and accompanying documents indicate thatthe decisions of the Equal Employment Opportunity Commission and theOklahoma Human Rights Commission are dated 30 and 13 June 1983, re-spectivelyThe unfair labor practice hearing in this matter closed on 21October 1982 The Respondent delayed filing its motion to reopen therecord until 6 September 1983 Absent an explanation for this delay, weconclude that it provides additional grounds for denying the motion. SeeBobo Drainage,242 NLRB 728 fn. 1 (1979)® The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsAt the hearing the Respondent submitted a tape recording containing abarely audible conversation between employee James Peters and the Re-spondent's presidentWilliam Payne in Payne's office on 4 May 1982. Thejudge was unable to locate this conversation on the tape and thereforedid not consider it in determining Peters' credibility as a witness Thejudge did, however, consider a transcript of the conversationWe havelistenedto the entire tape and find no basis for reversing the findingswith respect to Peters' credibilityIn itsexceptions the Respondent contends, inter aha, that the judge'sconduct of the hearing displayed bias against itWe find no merit in thisexception Careful review of the record shows no statements, findings, orotherevidence indicating biasorprejudice on the judge's partThe judge inadvertently omitted from the list of employees in the bar-gaining unitJames M. Mitchell, who both the Union and the Respondentstipulated is a member of the unit The judge also inadvertently omittedfrom his Conclusions of Law his finding, which we adopt, that the Re-spondent violated Sec 8(a)(3) as well as Sec 8(a)(4) of the Act by chang-ing the working conditions of James Mitchell and by laying off Mitchelland Joseph FindlayWe will amend the Conclusions of Law accordingly.These madvertencies do not affect our decision501decided to affirm the judge's rulings, findings 2 andconclusions3 as modified.4We agree with the judge's findings that the Re-spondent violated Section 8(a)(1) of the Act bymaking several coercive and threatening statementsduring the Union's organizing campaign.5 We alsoagree that the Respondent violated Section 8(a)(3)and (4) by changing the working conditions of anemployee and then laying him and another employ-ee off because of their union activities and becausethey testified for the Union at the representationhearing.We further agree that the Respondent vio-lated Section 8(a)(5) by unilaterally changing thebargaining unit employees' working conditions andviolated Section 8(a)(3) by permanently laying offall eight employees who were union adherents.61.We find merit however in the Respondent'sexceptions to the judge's 8(a)(1) findings with re-spect to certain statements of Company PresidentWilliam Payne. On 16 April 1982 the Union hadadvised Payne that it represented a majority of theemployees in the unit of announcers employed atthe Respondent's radio station and requested recog-ITheRespondent installed an automated broadcasting machine on 15May 1982 and between 14 and 17 May permanently laid off employeePeters and seven of the remaining eight unit members who had signedauthorization cards On 21 May Company President William Payne askedemployee Jay Coomes whether he had told Peters that the machine hadbeen taken out Coomes replied that he had not Payne then said "thoseguys [referringto thelaid-off announcers]were only hurting themselves,"and that he wished someone "would get the message through to themthat they should get other jobs" We agree with the judge's finding thatthe announcers were unlawfully laid off and that Payne's statement vio-lated Sec 8(a)(1) of the ActGiventhe Respondent'svirulent unionanimusand the discriminatory nature of the layoff of the announcers, theobvious import of Payne's statement was that as long as the laid-off em-ployees supported the Union, they should look for work elsewhere Therecordcontains no evidence supportinga contraryinterpretation.Conse-quently, there is no basis for concluding that Payne was merely stating arule requiring mitigationof backpay and, therefore,it is irrelevant thatPayne's remark arguably may mirror such a rule.4The judge found that the Respondent's bargaining obligation aroseon 16 April 1982, the date on which the Union attainedmajority statusand demanded recognition The Respondent, however, did not embarkon its course of unlawful conduct until 20 April 1982. It was at that timethat the bargaining obligation aroseKroger Co,228 NLRB 149 (1977),see alsoTradingPort,219 NLRB 298 (1975) Accordingly,we shall orderbargainingfrom that dateMember Dennis agrees with the judge that the Respondent's hallmarkviolations of pervasive effect, particularly the permanent layoff of eightof the nine unit employees,are "outrageous"within the meaning of thefirst categoryof NLRB P. Gissel Packing Co,395 U S 575 (1969), andwarrant a remedial bargaining order See her concurring opinion inRe-gencyManor NursingHome, 275 NLRB 1261 (1985) As she explained inher Regency Manor concurrence,Member Dennis does not believe it ap-propnate to consider mitigating developments in cases falling within thefirstGisselcategory6We agree with the judge's findings that the Respondent violated Sec8(a)(1) based on Program Director MacKinnon's statement to employeeJames Peters that the Respondent's counsel had stated that "the uglyhead ofunionism had arisen and the station would have to do what-ever necessaryto solve the problem" We do not, however, adoptthe judge's reliance in part onPPG Industries,251NLRB 1146 (1980)6We find it unnecessary to pass on the judge's finding that the Re-spondent's layoff also violated Sec 8(a)(5) because imposing the remedyfor such a violation here would be superfluous280 NLRB No. 56 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDnition.On 20 April Payne made a speech to theemployees on the subject of unionism.In the midstof explaining his understanding of the representa-tional process Payne remarked,"[I]f a strike iscalled, and a picket line were used, the economicimpact upon this station would prove disastrous."Later in his speech Payne said:The only weapon a union has is the use of astrike and, from my point of view, everyonelosesin a strike except theunion organizers.Those on strike lose wages, the company losesprofits, and the union officials get paid just thesame.Now, I am not saying that a strike is in-evitable,but I am saying that a union has nopossibleway of guaranteeing to anyone thatfor the dues,initiation fees, fines, assessmentsor whatever it may cost to be a member thatthey can deliver with certainty anything.Payne similarly stated in his 23 April letters toannouncers Reavis and McNatt the following:The outside organizer CAN'T LOSE! Hissalary goes on no matter whether the econom-ics require layoffs or strikes resulting in NOINCOME.I am not sayingthatwe would befaced with a strike inevitably, but I have neverheard of a strike in a non-union business.When Payne closed his speech by explaining hisview that unions cause dissention among employeeshe stated:Incidentally, while it is on my mind, I want totellyou about a report that I read the otherday of all the suffering, all the losses and theproblems the airlines are suffering-be awareof that-some are on the verge of going out ofbusiness.Airlines that have had prominentnamesall during the years and yet one airlinestands out above all the rest without any com-plaint about not making a profit. Without anycomplaint about making work harmoniously orwithout conflict and that airline is Delta Air-lines. It isn't an accident. I believe that it is theone big airline and the only big airline thatdoesn't have a union.The judge found that Payne's statements drew asubtle connection between unionization and loss ofjob security and thereby were violative of Section8(a)(l).An employer is entitled to present its negativeviews on unionism as long as it does not do so in amannerthat threatens its employees with retalia-tion. This right is recognized in Section 8(c) of theAct.7Accordingly, only where the employer'sstatements constitute a threat to retaliate against itsemployees for supporting the union or a promise ofbenefit for refraining has the employer crossed theline separating permitted campaigning from pro-scribed threats.We do not believe Payne's state-ments caused the Respondent to cross that line.Payne's statements concerning strike activity andthe poor economic performance of some unionizedairline companies do not predict strikes and bank-ruptcy for the Respondent and a resulting loss ofemployment for its employees. Those events werecarefully portrayed as not inevitable, but merelypossible, results of unionization. Thus, Payne didnot predict adverse consequences in such a mannerthat he was obligated to phrase them "on the basisof objective fact to convey [his] belief as to demon-strablyprobable consequences beyond his con-trol." Moreover,Payne's statements do not in anyway intimate that the Respondent would force astrike or close its station in punishment for its em-ployees supporting the Union. Accordingly, in theabsence of any threats of retaliation we find thatPayne's statementsin his 20 April speech and 23April letters did not violate Section 8(a)(1) of theAct.92.The judge also found that the Respondent'sprogram directorMacKinnon interrogated an-nouncer James Peters in violation of Section 8(a)(1)on 13 and 18 May 1982. We agree that MacKin-non's questions were coercive within the meaningofRossmore House,269 NLRB 1176 (1984).On 13 May MacKinnon approached Peters at theRespondent's radio station and stated to him thatthey "had better meet for lunch." Previously, on20 and 22 April, Peters had met with MacKinnonata nearby restaurant at MacKinnon's request.MacKinnon confided to Peters at both these meet-ingsmanagement's views and plans regarding theUnion's organizing campaign, which had begun inmid-April.MacKinnon learned of this informationin supervisors' meetings and in personal conversa-tionswith CompanyPresidentPayne and othermanagementofficials.At each lunchmeetingMacKinnon updated Peters on management's plansto avoid unionization.At the 13 May meeting MacKinnon warnedPeters that Payne had decided to use automation asa method of avoiding unionization through dismis-7NLRB v. Gissel Packing Co,395 U S. 575, 618 (1969)8 395 US.at 618.See alsoNLRB v.Shenanigans,723F.2d 1360, 1368(7th Cir. 1983),NLRB v Berger Transfer & Storage Co.,678 F.2d 679, 690(7th Cit. 1982)9 In light of the Respondent's numerous unlawful threatening remarks,Member Dennisfinds itunnecessary to pass onwhether theRespondent'sspeech and letters constituted illegal threats inasmuch as such a findingwould be merely cumulative CENTRAL BROADCAST CO.sal of the unit employees. He further warned Petersthat Payne wouldbe installingautomated broadcastequipment imminentlyand that Payne wanted thefiring of the announcers to coincide with the closeof the pay period on 15 May. MacKinnon toldPeters that he had better "do something." "Whatabout this Union?" he asked, "How strong andtough is this Union of yours?"The Respondent did in fact install an automatedbroadcastmachine on 15 May and permanentlylaid off Peters and the seven other announcers be-tween 14 and 17 May. On 18 May MacKinnoncalledPeters and asked, "Well, when are yougoing to hit me with an injunction?" Peters testi-fied that MacKinnon and he had previously talkedabout injunctions and that MacKinnon had advisedhim, on the basis of MacKinnon's experience as adeputy sheriff, that an injunction could be obtainedin labor-management disputes.Peters also testifiedthatMacKinnon had mentioned to him that an in-junction had once been granted against a Bostontelevision station.MacKinnon's question on 13 May concerning theUnion's strength was asked in the context of a con-versation involving other unfair labor practices, in-cluding a discussion of the Respondent's intentionto use automation as a pretext for the Respondent'sunlawful layoff of the employees supporting theUnion. Further, the questioning of Peters on 18May as to when the Union would file an injunctionagainst the Respondent was an impermissible in-quiry into internal union affairs and strategy in re-spondingto the unfair labor practices.Moreover,this question was asked in a coercive setting inas-much as the conversation took place only daysafter the unlawful permanentlayoffof Peters andother employees for their union activities.10 Ac-cordingly, we find that the Respondent's interroga-tions of Peters on 13 and 18 May 1982 violatedSection 8(a)(1).AMENDED CONCLUSIONS OF LAW1.Delete Conclusion of Law 3(k).2.Delete Conclusion of Law 9(c) and reletterConclusion of Law 9(d).3.Substitute the following for Conclusions ofLaw 5, 8, and 9(a), respectively."5. By requiring James M. Mitchell to engage inwork which he had not done previously, whichwas less skilled than his regular position as a pro-fessional newsman, by assigning him a split shift10Member Johansen finds that MacKinnon's questions were not coer-civeThey were an outgrowth of earlier,friendly conversations betweenthe two which have not been found unlawful, occurred off the Respond-ent's premises in a neutral setting,and did not seek information whichcould be used against union supporters503which caused him an increase in travel expenses,and by terminating him and Joseph W. Findlay Jr.because of their union activities and their testimonyata representation hearingconducted by theBoard, the Respondent thereby violated Section8(a)(3), (4), and (1) of the Act."8.At alltimes since20 April 1982 the Unionhas been and is the exclusive representative of theemployees in the unit described above for the pur-pose of collective bargaining with respect to ratesof pay,wages,hours of employment, and otherterms and conditions of employment."9(a).On or about 20 April 1982, and thereafter,refusing the Union's demand to recognize and bar-gain withitasthe exclusive representative of theemployees in the unit described above."ORDERThe National Labor Relations Board orders thattheRespondent,CentralBroadcastCompany,Tulsa,Oklahoma, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Telling employees that the Respondent'scounselor any otheragentof the Respondent saidthat the ugly head of unionism had arisen and thatthe Respondent would do whatever was necessaryto solve the problem.(b)Telling employees that the Respondent'spresident, counsel, or any other agent of the Re-spondent said that the Respondent had no intentionof bargaining with United Food and CommercialWorkers Union, Local 73R, AFL-CIO, CLC evenif it won an election.(c)Telling employees that a change in theirhours and duties was intended by the Respondentto cause employees to quit.(d) Telling employees that an employee who hadengaged inmisconduct would not be fired becausehe was the Respondent's only possible "No" votein a forthcoming Board election, and that the Com-pany might need him; and telling employees thatthiswas the policy of the Respondent's president.(e)Telling employees that the Respondent'spresident said he was going to show Tulsa how tohandle unions and, in connection with a forthcom-ing Board election, that there would be no employ-ees left and nothing to negotiate about.(f)Telling employees that a company supervisorhad recommended that all bargaining unit employ-ees be fired.(g) Coercively interrogating employees concern-ing their union sympathies and activities.(h) Offering employeeseconomicor other bene-fitsas an inducement to cease engaging in union 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities, and telling employees that a supervisorhad recommended such an offer.(i)Asking employees when the Union is going tofile an injunction against Respondent,or otherwiseinterrogating employees concernng the Union's liti-gation strategy.(j)Telling employees that the union adherentswho had been permanently laid off were only hurt-ing themselves, and that someone should tell themthat they should get other jobs.(k)Telling employees that discriminatorily laid-off employees would never come back to work fortheRespondent again,and that the Companywould fight it no matter how long it took.(1)Telling employees that the Respondent had anew hiring policy whereby applicants for employ-ment would have to agree not to become involvedin union activities.(m)Discouraging membership in United FoodandCommercialWorkersUnion,Local 73R,AFL-CIO, CLC, or any other labor organization,by permanently laying off employees, by construc-tively discharging them, or by changing their workto more onerous and undesirable work entailing in-creased travel expenses because of their union ac-tivitiesor by discriminatingagainstthem in anyothermannerwith respect to their hire, tenure ofemployment, or terms and conditions of employ-ment.(n) Permanently laying off employees, changingtheirwork to more undesirable and onerous workentailingincreased travel expenses, or otherwisediscriminating against them because they have filedcharges or given testimony under the Act.(o)Refusing to bargain collectively concerningrates of pay, hours, and other terms and conditionsof employment with the aforementioned Union asthe established bargaining representative of its em-ployees in the following appropriate unit:All regular full-time and regular part-time on-air announcers and news department personnelemployed by the Respondent at its radio sta-tion KTFX-FM in Tulsa, Oklahoma, excludingallother employees, guards, watchmen, andsupervisors as defined in the Act.(p)Unilaterallychanging the regular hours,duties, and working conditions of its employees, as-signing new duties, changing the method wherebywork is to be accomplished,limitingcertainworkto specified hours of the day, requiring that over-time work first be cleared with management, andrequiring employees to specify the exact hoursworked in each day, without notice to the Unionand an opportunity for it to bargain over such mat-ters.(q)Unilaterally installing a sequencer at its sta-tion,or any other equipment affecting the hire,tenure of employment, or terms or conditions ofemployment of its employees in the unit, withoutgiving notice thereof to the Union and affording itan opportunity to bargain over the effects of its de-cision to install such equipment upon the employ-ment of the employees in the unit.(r)In any othermanner interferingwith, re-straining,or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)Offer James M. Mitchell,JamesC. Peters,Joseph W. Findlay Jr., Fru Fru Reed, Bob ReavisII,Rodney McNatt, and Jay T. Coomes immediateand full reinstatement to their former positions, in-cluding in thecaseof Coomespart-time announc-ing and part-time saleswork, or, if any such posi-tions no longer exist, to substantially equivalent po-sitions,without prejudice to the seniority or anyother rights or privileges previously enjoyed, dis-charging, if necessary, any employee hired to re-place any of them, and make them and Barry Robb(who was unlawfully laid off and returned towork) whole for anyloss of earningsany of themmay have suffered by reason of the Respondent'sunlawful permanent layoffs of them about 15 May1982, and, in the case of Coomes, by reason of itsfurther unlawful constructive discharge of him on20 May 1982, and 4 June 1982, in the manner de-scribed in the remedy section of the judge's deci-sion.(b)Make James M. Mitchell whole for the addi-tional travel expenses incurred by him as a result ofthe Respondent's discriminatorily assigning him toa split shift and, upon his acceptance of an offer ofreinstatement, reassign him to his former work tothe extent that it is available, discharging, if neces-sary, any employee hired to do such work and, tothe extent that such work is not available, to sub-stantially equivalent work.(c)On request, recognize and bargain in goodfaithwith the above-named Union as the exclusiverepresentative of all employees in the appropriateunit and, if an understanding is reached, embodysuch understanding in a written, signed agreement.The bargaining prescribed by this Order shall beconducted retroactively to 20 April 1982.(d)On request, bargain with the Union over theeffect of its unilateral installation of a sequencer,theunilateralchange in its employees' hours,duties, and working conditions, its assignment ofnew duties, the change in the method wherebywork was to be accomplished, the limiting of cer-tainwork to specified hours of the day, the re- CENTRAL BROADCAST CO.quirement that overtime work first be cleared withmanagement, and the requirement that each em-ployee specify the exact hours worked in each day.(e)Notify the Union of any forthcoming decisionto purchase equipment affecting the hire, tenure ofemployment,or terms andconditions of employ-mentof the employees in the unit described above,or any pending decision to lay off, otherwise termi-nate, or reassignsuch employees, and afford theUnion an opportunity to bargain concerning anysuch decision's effects on the aforesaid employees.(f)Expunge from its personnel records, or otherfiles, any reference to its discriminationagainst theemployees described above and notify each suchemployee in writing that this action has been takenand that evidence of his or her unlawful layoff,constructive discharge, or discriminatoryreassign-ment will not be usedas a basisfor future person-nel actionagainsthim or her.(g) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(h) Post at its radio station in Tulsa, Oklahoma,copies of the attached notice marked "Appen-dix."" 1 Copies of the notice, on forms provided bythe Regional Director for Region 16, after beingsignedby the Respondent's authorized representa-tive, shall be posted by the Respondentimmediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shallbe taken by theRespondentto ensurethat the noticesare not altered,defaced,or coveredby anyother material.(i)Notify theRegionalDirectorinwritingwithin 20 days from the date of this Order whatsteps theRespondent has takento comply.IT IS FURTHERORDERED that the complaint bedismissed insofar as it alleges violationsof the Actnot specifically found." If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelationsBoard" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order ofthe NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government505The National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT tell employees that our attorneyor any of our officers said that theuglyhead of un-ionism has arisen and that we will do whatever isnecessary to solve the problem.WE WILL NOT tell employees that a change intheir hours and duties was intended to cause themto quit.WE WILL NOT tell employees that other employ-ees' engagingin misconduct will not be fired if theyare our only "No" vote in a Board election, or thatthis is the policy of the Company's president.WE WILL NOT tell employees that the Compa-ny's president said that he was going to show Tulsahow to handle unions, and that after a Board elec-tion there would be nothing to negotiate about.WE WILL NOT tell employees that a supervisorrecommended the firing of all bargaining unit em-ployees.WE WILL NOT offer employees economic orother benefits in return for their refraining from en-gagingin union activities, or tell employees that asupervisor had recommended such an offer.WE WILL NOT coercively interrogate employeesconcerning their union sympathies and activities.WE WILL NOT ask employees when the Union isgoing to file an injunction proceedingagainst us, orotherwise interrogate employees concerning theUnion's plans.WE WILL NOT tell employees that union adher-ents who have been permanently laid off are onlyhurting themselves, and that someone should tellthem that they should get other jobs.WE WILL NOT tell employees that discriminatori-ly laid-off employees will never come back towork for us, or that we will fight it no matter howlong it takes.WE WILL NOT tell employees that we require ap-plicants for employment to agree not to become in-volved in union activities.WE WILL NOT discourage membership in UnitedFood and Commercial Workers Union, Local 73R,AFL-CIO, CLC, or any other labor organization,by permanently laying off employees, by construc-tively discharging them, or by changing their worktomore onerous and less desirable workentailingincreased travel expense because of their union ac- 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDtivitiesor by discriminating against them in anyother manner with respect to their hire,tenure ofemployment,or terms and conditions of employ-ment.WE WILL NOT permanently lay off employees,change their work to more undesirable and onerouswork entailing increased travel expenses,or other-wise discriminate against them because they havefiled charges or given testimony under the Act.WE WILL NOT refuse to bargain in good faithwith the Union mentioned above concerning theemployees in the following appropriate unit:All regular full-time and regular part-time on-air announcers and news department personnelemployed by the Respondent at our radio sta-tion KTFX-FM in Tulsa, Oklahoma, excludingallother employees, guards, watchmen, andsupervisorsas defined in the Act.WE WILL NOT unilaterally change the regularhours, duties, and working conditions of our em-ployees, assign new duties, change the methodwhereby workis tobe accomplished,limit certainwork to specified hours of the day, require thatovertime work first be cleared with management,or require that employees specify the exact hoursworked in each day, without notice to the Unionand an opportunity to bargain concerning thesematters.WE WILL NOT unilaterally purchase or in-stall a sequencer or any other equipment affectingthe tenure of working conditions of our employeesin the above-described unit without giving noticeto the Union and an opportunity to bargain overany such decision's effects on our employees.WE WILL NOT in any other manner interferewith, restrain,or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offerJamesM. Mitchell, James C.Peters, Joseph W. Findlay Jr., Fru Fru Reed, BobReavis II, RodneyMcNatt, and Jay T. Coomes im-mediate and full reinstatement to their former jobsincluding in the case of Coomes part-time announc-ing and part-time saleswork, or, if any such posi-tions no longer exist,to substantially equivalent po-sitions,without prejudice to their seniority or anyother rights or privileges previously enjoyed, dis-charging,if necessary, any employee hired to re-place them,and WEWILLmake them and BarryRobb wholefor anyloss of earnings and other ben-efits they may have suffered by reason of our un-lawful layoffs and constructive discharges of them,with interest.WE WILLmake JamesM. Mitchell whole, withinterest,for any additional expenses he may haveincurred because of our assigning him to a splitshift for discriminatory reasons and, on his accept-ance of an offer of reinstatement, WE WILL assignhim to his former work to the extent that it isavailable discharging if necessary any employeehired to do such work,or to substantially equiva-lent work.WE WILL, on request, bargain in good faith withthe Union concerning the hire,tenure of employ-ment,and other terms and conditions of employ-mentof the employees in the appropriate unit de-,scribed above,and, if an agreement is reached,embody it in a signed,written agreement.WE WILL, on request, recognize and bargainwith the Union over the effects of our prior unilat-eral installationof a sequencer, our unilateralchange in our employees'hours, duties, and work-ing conditions,our assignment of new duties, thechange in the method whereby work is to be ac-complished,the limitingof workto specified hoursof the day, the requirement that overtime workfirst be cleared with management, and the require-ment that employees specify the exact hoursworked in each day.WE WILL notify the Union of any forthcomingdecision to purchase equipment affecting our em-ployees in the unit described above, or to lay off orotherwise terminate or reassign them,and WE WILLgive the Union an opportunity to bargain with usconcerning any such decision's effects on our em-ployees.WE WILL expunge from our personnel recordsall references to our unlawful actions against em-ployees, and WE WILL notify them in writing thatsuch action has been taken and that evidence ofsuch action will not be used as a basis for futurepersonnel actions against them.CENTRAL BROADCASTING COMPANYNorman W.Eckhardt,Esq.,for the General Counsel.Charles A. Kothe,Esq.,andJon K Sargent,Esq. (Houstonand Klein,P.C.),ofTulsa,Oklahama, for the Respond-ent.Rex Reynoldsand R.Lawrence Roberson,of Tulsa, Okla-hama, for the Charging Party.DECISIONSTATEMENT OF THE CASEHOWARD I.GROSSMAN,Administrative Law Judge.The charge in Case 16-CA-10432 wasfiled on May 3,1982,1 by United Food and Commercial Workers Union,Local 73R, AFL-CIO, CLC(theUnion).The Unionfiled the charge in Case 16-CA-10453 onMay 14, andan amended charge on May 17.A consolidated com-plaint issued on June 16. As amended at the hearing, the1All dates are in 1982 unless otherwise specified CENTRAL BROADCAST CO.507complaint alleges that Central Broadcast Company' (Re-spondent)asked employees about the strength of unionsupport among employees,when the Union would "hitRespondent with an injunction," and what it would taketo terminate this support or get the employees to droptheUnion, thus implying an economic benefit for suchaction.Further, the complaint alleges,Respondent toldemployees that its attorney,itspresident,or both saidthat"the ugly head of unionism"had been raised andthat the station would do whatever it had to do to solvethe problem;that Respondent's president was "going toshow Tulsa how to handle unions" and union organizingcampaigns;that he was not going to fire an employee be-cause the latter was the only"No" vote Respondent had;and that Respondent had no intention of bargaining if theUnion won the election, and "what would there be tonegotiate if there were no employees?"The complaintadditionally alleges that Respondent told employees toterminatetheir support for the Union, that one supervi-sor wanted all announcersfired, thatif the sales managerhad his way everyone involved with the Union would befired, that an employee's hours were reduced because ofhis support of the Union, that the employees were onlyhurting themselves,and that Respondent's presidentwanted them to get other jobs. Further, the complaintavers,Respondent told employees that it would neverrehireany ofthe (terminated)announcers, that new em-ployees would have to sign agreements not to engage inany union activity, that Respondent's president saw noreason to terminate an employee because he was the only"no" vote and might be needed in the future, that Re-spondent would fight 5, 10, or 15 years, and that therewas noway the employees could ever come back towork at the station. The complaint asserts that all suchactswere violative of Section 8(a)(1) of the NationalLabor Relations Act (the Act).The complaintalso allegesthatRespondent changedthe working conditions of employee Jim Mitchell so thatthey became more onerous and less desirable,and termi-natedMitchell and employees Jim Peters,Joe Findlay,BarryRobb,Fru Fru Reed, Bob Reavis, RodneyMcNatt, and Jay T. Coomes, about May 15,8 because oftheir union activities,in violation of Section 8(a)(3) and(1)of the Act. Respondent's additional motivation inconnection with the above-noted actions against Mitchelland Findlay is alleged to have been retaliation for theirtestimonies in a representation hearing,thus violatingSection 8(aX4) and(1) of the Act.Finally, the amended complaint alleges that the UnionrepresentsRespondent's employees in an appropriateunit,4and Respondent has refused to recognize and bar-2 Respondent's name is indicated as it appears in the consolidated com-plaintThe General Counsel'smotion to amend complaint,which addsvarious 8(ax5) allegations,lists the name as "Central BroadcastCompanyd/b/a KTFX-FM" (G.C Exh 1(n)) Themotion was granted withoutobjection,and the transcript uses the name therein.However,in a relatedrepresentation proceeding,Case 16-RC-8464,the parties stipulated that"Central BroadcastCompany" is the correct name(R Exh. 9, p. 6-7) 1conclude that the stipulation is accurateand correctthe transcript.3 Thecomplaint alsoincludes "TomPepper" as an alleged discrimma-teeThis is a radio pseudonymfor Rodney McNatt4 The appropriateunitconsists ofgain with it, and has unilaterally changed its employees'hours, schedules, and working conditions in violation ofSection 8(a)(5) and (1) of the Act. Additionally violativeof Section 8(a)(5), according to the amended complaint,was the unilateral termination of the eight employeesnamedabove, and the conversion of Respondent's exist-ing programing system to a "totally automated program-ming system" resulting in the replacement of unit em-ployees, without any opportunity to bargain over the ef-fects of its decisions. The complaint concludes that Re-spondent's alleged violations preclude the holding of afair election.A hearing was held before me on these matters inTulsa, Oklahoma, during 11 days in September and Oc-tober 1982. On the basis of the entire record, includingbriefs filed by Respondent and the General Counsel, andmy observation of the demeanor of the witnesses, I makethe followingFINDINGS OF FACT1. JURISDICTIONThe pleadings and stipulation of the parties establishthat Respondent is anOklahoma corporationengaged inthe operation of Radio Station KTFX-FM in Tulsa,Oklahoma. During the 12-month period preceding issu-ance of the complaint, a representative period, Respond-ent had gross sales in excess of $100,000, of whichamount at least $50,000 were received directly or indi-rectly from sources located outside the State of Oklaho-ma. I find that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.5II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulatedand Ifmd that the Union is alabor organizationwithin themeaningof Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundKTFX primarily broadcasts what is known as "coun-try music." The Company's president and sole stockhold-er is William H. Payne. He purchased the station in 1977,and is obligated to make payments of $5000 monthly tothe seller, and $7000 every quarter to a bank. By 1980the remaining balance was about $200,000. In 1981 Payneborrowed $185,000 for a new tower and audio equip-ment.Up until about 1981, the station had no competi-tion in the country music field. However, in that yearseveralof the station's top personnel resigned andformed a competitive station.One of Payne's interests was the subject of "automa-tion" of the station. Although thisis an engineering termAll regular full time and regular part time on-air announcers andnews department personnel employed at RadioStation KTFX-FM inTulsa,Oklahoma, excluding all other employees,guards, watchmenand supervisors as defined in theAct, asamended5WHLW,238 NLRB 1236 (1978),Franklin ParishBroadcasting,122NLRB 90 (1958). 508DECISIONSOF NATIONAL LABOR RELATIONS BOARDcompletely explainable only in technical language, thegist of it accordingto theevidence is thatvarying typesof complex equipment permit automatic programing indifferent degrees.The moreautomatic the equipment,the less the station needs announcers to operate it and tointersperse comments between the "tapes"or "cassettes."At thesame time,the "live" sound of the station dimin-ishes as the automatic operation increases,i.e.,there ismore taped music and less live comment.Beginning about1979, andextending into the begin-ningof 1982,Payne communicated withvarious individ-uals about the subject of automationof the station, andexamined varioustypes ofautomated equipment.Sales-men urged him tobuy theirproductsand cited variousadvantages.B. The Company's FinancialConditionRespondentcontends that the alleged discriminatorypermanentlayoffs in May 1982 were the result of auto-mationof the station, and that the latterwas made neces-sary by theworsening economiccondition of the busi-ness.The report of the Company's certified public ac-countantshows that it had net income of $22,929.02 forthe 12-month periodending June1981 (G.C. Exh. 34(i),p.144).Followingare the reports for the next 12months,with the first figure on each line showing theprofit or loss for the indicated period while the secondfigure is the cumulativeprofit orlossfrom thebeginningof the 12-month period:2months ending 8/31/81-$54,161.29;$54,161.29(G.C. Exh. 34(1), p. 210).2months ending10/31/81-$22,236.33; $76,397.62(G. C. Exh. 34(n), p. 270).1monthending 11/30/81-$33,264.29;$43,133.33(G.C. Exh. 34(p), p. 305).1monthending 12/31/81-$15,310.14;$58,443.47(G.C. Exh. 34(q), p. 325).1monthending 1/31/82-$16,363.98; $42,079.49 (G.C.Exh. 34(r), p. 364).1monthending2/28/82-$21,493.96; $20,585.53 (G.C.Exh. 34(s), p. 397).1month ending3/31/82-$37,666.72; $58,252.25 (G.C.Exh. 34(t), p. 430).1month ending 4/30/82-$23,763.61; $34,488.64 (G.C.Exh. 34(u), p. 459).1month ending5/31/82-$14,220.72; $48,709.36 (G.C.Exh. 34(v), p. 495).1month ending6/30/82-$3693.33; $52,402.69 (G.C.Exh. 34(w), p. 530).6The GeneralCounsel argues in her brief that Respondent's ownrecords do not show a lossfor January. Although aloss of $16,363 98appears in"the first column,the figure"$42,079.49" (withoutparentheses)appears in the second column" However, the second column figuresrepresent cumulative totals beginning with July 1981,and the$42,079 49represents the net incomethrough themonthof January, just as the netincome figurefor the 12 monthsending June30, 1982,balances outmonthly gains and losses during the entire12-month period.Similar argu-ments by the General Counsel aboutthe Februaryand March figures arealsowithout meet for the same reasonHowever,the general tenor ofthe General Counsel's argument is substantiatedby thenet 12-month re-sults,whichshow net income forthe fiscalyear ending June 1982 asmore than double the amountfor the prior yearThe accountant,Tim E. Kloehr, stated his opinion thatthe profitreported for March 1982 was a "fluke"causedby erroneous bookkeeping.This firstbecame apparent tohim, he said,inMay whenthe April figureswere beingcompiled,and he discussed the matterwith CompanyPresident Payne at that time.If the bookkeeping errorshad been corrected,the result would have been an ap-proximate$14,000 combined net income for March andApril.Kloehrand Payne testified to financial difficultiesduring late 1981 and early 1982, including late paymentson notes and accounts payable and to the Internal Reve-nue Service.Kloehr pointed to Payne's purchase of newequipment and to the competition from the new station.He also mentioned an increase in "programming" ex-penses,includingannouncers'salaries.InFebruaryKloehr testified,he toldPayne that the latter would"lose the station"ifhe did not"do something." Therecordcontains numerous dunning letters from creditors,and the minutes ofa board ofdirectors'meeting in Feb-ruary showsthat Payne was directed to investigate "au-tomation" (G.C. Exh. 67).C. The Hiring of the Alleged DiscriminateesAlmost all of the alleged discriminatees were hired orrehired in the first 4 months of 1982. James C. Mitchelltestified that he was hired about January 16, 1982, andCompany President Payne stated that he was a full-timeannouncer. I credit this evidence. 7Rodney McNatt affirmed that he was hired about thesecond week of February as a part-time announcer andwas made a full-time announcer about 3 weeks later. Iaccept this testimony.8Bob W. Reavis II applied in late February for week-end employment as an announcer. His application wasaccepted by Program Director Doug MacKinnons onMarch 16 (G.C. Exh. 65). MacKinnon told Reavis thatthe station wanted people who would continue working"for quite a while," not individuals who would be "thereone day and gone the next." The program director alsosaid that he was "trying to build a decent sounding radiostation."Reavis started working shortly thereafter as apart-time announcer.James C. Peters had been previously employed by Re-spondent and was rehired in mid-March as a part-timeannouncer. He became one of the leaders of the unionmovement. His exact date of hiring and Payne's where-abouts at that time are in dispute. The significance of thedate is whether, as Payne asserted at the representationhearing, Peters was hired by MacKinnon without any"input" from Payne (R. Exh. 9, pp. 33-34). In a purport-7A summary prepared by Respondentindicates thatMitchellwashired February 1 (G C. Exh. 65) However,Respondent's payroll recordsare preparedbimonthly, and the record for the periodending February 1showsthat compensation was paid toMitchellon that date,thus indicat-ing that he was hiredduring January (G C Exh. 33(c))aPaynetestifiedthatMcNatt was a part-time announcer.However,Respondent's payroll timesheets show that McNatt worked normal hourson February 14, 15, 20, 21, March 5, 6, and 7,and almostevery day be-ginningMarch11, thus corroborating McNatt's testimony(G C. Exhs32(b)-(g))9The pleadings establishthatMacKinnonwas a supervisor within themeaningof Sec 2(11) of the Act CENTRAL BROADCAST CO.509ed factual summary, Respondent contends that Peterswas hiredby MacKinnon on March 16 (G.C. Exh. 75, p.3).MacKinnon corroborated this assertion. However,Respondent'spayrolltimesheetsshow that Petersworked on March 11, 12, and 14.10 Payne's summarystates he was on a trip to "Red River"from March 11through 14 to set up a "radio show" (G.C. Exh. 75).However, Mitchell testified that Payne left on a trip toMontserrat in the West Indies "about March 14," andthatPeters startedworking a little before that time.Payne stated on cross-examination that he knew Peterswas "goingto be hired." He contended that he opposedit,but admitted doing nothing at the time.JosephW. Findlay Jr. was hired by MacKinnon onMarch 26, while Payne was on vacation." AlthoughPayne returned to the United States on March 30, he didnot come back to Tulsa immediately, and the parties stip-ulated that he returned to work on April S. Fru FruReed was interviewed by MacKinnon in the last week ofFebruary and began work on April 4,12 1 day beforePayne's return. Payne's trial notes assert that he was"sick"when he saw "all the people [MacKinnon] hadhired" (G.C. Exh. 75). There were only two, Findlayand Reed, and MacKinnon asserted that it was his re-sponsibility to hire. Findlay was made "Production Di-rector"and Reed was assigned as an announcer on themidnight shift because,MacKinnon averred, one wasneeded.The next hiring was that of Jay T. Coomes on April16.Respondent's records state that Coomes was hired onJanuary 12 (G.C. Exh. 65). However, Coomes testifiedthat he was interviewed by MacKinnon on April 13, andstarted work thereafter. This is corroborated in substancebyRespondent'spayrollrecordswhich show thatCoomes fast put in 2 hours of work on April 16 (G.C.Exh. 55, p. 2). MacKinnon told Coomes that he wastrying to create"a more live sound"at the station.Alleged discriminatee Barry Robb had been hired inAugust 1981 (G.C. Exh. 65).D. TheOrganizationalCampaignUnion organizational activity began shortly afterPayne's return from Montserrat. Peters called UnionPresidentNobles about April 7 and requestedassistancein obtaining a bargainingagent to deal with managementat the station. Nobles expressed his willingness to be ofhelp. Peters spoke to Findlay about the matter, and thetwo of them met with Nobles and other union officials10G.C Exh32(d).The timesheets are markedfor theapplicablemonth,and there are two rows of digits indicatingthe day of themonth-the toprowforthe first 15 days,and the bottomrow for the16th throughthe 30thor 31st daysTwo sheetsare thus used eachmonth,and the inapplicablerow of daysisstricken on the timesheetBoth such rows of dates are strtkenon G C Exh 32(d), withthe hand-written entry,"What's this? S A " I concludethatG C. Exh. 32(d) listshours worked in the firsthalf of Marchbecause the nextsheet, G C Exh32(e), clearly lists hours in the last halfof themonth Peters is listed byhis radio pseudonym,"MoonshineMcCloud "IIThis is establishedby Findlay's testimony and oneof Respondent'sdocuments(G.C. Exh.65).Respondent contendsthat Findlaywas a su-pervisor, an issue which is considered, infra.i2This is evidencedby Reed's testimony and Respondent'spayrolltimesheet,whereon Reed appearsunder her radio pseudonym, "Robin ELee" (G C. Exh 32(f))on April 9.Peters expressed the concern of announcersand newsmen over lowsalaries, long hours of work, thelack of health insurance and sick pay, "rampant firing"of employees, and "inaccessibility of management" fordiscussion of these matters.Nobles testified that the em-ployees told him Payne was "erratic," had "some kind ofseizure" before leaving the country, and had "threat-ened" employees with the prospect of firings, salary cuts,and automation.Nobles explained the ways of getting the Union recog-nized as the employees'bargaining representative, andgave union authorization cards to Peters.He suggestedthat Peters and Findlay attempt to get other employeesto attend a union meeting.A meeting was held at the union hall on April 14, ac-cording to Nobles. Peters, Findlay, Mitchell, and possi-bly other employees were present. Nobles made his ex-planation of the means of getting union representation. Asimilar meetingwas held on April 18, with attendance byPeters,Mitchell, Findlay, Reavis, Reed, and McNatt.Seven employees signed union authorization cards be-tween April 12 and 18,13 while an additional card wassigned about April 20.14 Most of them were solicited byPeters.E. The Union's Majority Status1.The appropriate unitAs noted above, the complaint alleges the appropriate-ness of a unit composed of all regular full-time and regu-larpart-time on-air announcers and news departmentpersonnel, excluding all other employees (G.C. Exh.1(g),p.12).Respondent's answer as amended at thehearing admits the appropriateness of this unit."' This isclearlycorrect.Hampton Roads Broadcasting Corp.(WGH),100 NLRB 238 (1952).At the related representation hearing,16 the partiesstipulated that Peters,Robb, Reavis,McNatt,Reed,Coomes, and James D. Kiehn were announcers whowould be included in the agreed-on unit. The parties dis-agreed on the status of Findlay, whom the Petitioner(theUnion) would have included, and whom the Em-ployer (Respondent) would have excluded. In addition,the Employer sought to include and the Petitioner to ex-clude Lisa Salley, AnitaSeamon,Anne Payne, John For-rester, and Jim G.Beard(R. Exh. 9, p. 127, et seq.). Atthe instant hearing, Company President Payne added thenames of Stephen Jones and Larry E. Mecom as allegedpart-time announcers.The complaint also alleges and the answer denies thata majority of the employees in the unit signed union au-thorization cards between about April 2 and 16, and thatIsThe cardsare datedas follows Barry Robb, April 12 (G.C. Exh. 26(g)); JamesC. Peters, April 14 (G.C Exh 26(a)); JamesM. Mitchell Jr.,April 14 (G.C Exh 36(c)), Rodney McNatt, April 15 (G.C Exh 36(b)),Joe Findlay, April 16 (G.C. Exh 36(d)), Bob WReavisII,April 18(G.C Exh 36(1)); and Fru Fin Reed, April 18 (G C Exh. 36(h))14 Jay T Coomes, G C. Exh. 36(e)15 Respondent's answercontendsthat the unit is "not applicable underthe present methodof operation of thestation" (G C Exh 1(i), p. 12)11 I takejudicial noticeof the proceedings in Case 16-RC-8464 underestablishedBoard precedent 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince about the latter date the Union has been the exclu-sive representative of the employees in the unit for thepurposesof collectivebargaining.2. Joseph W. Findlay Jr.a.Summaryof the evidenceFindlay had previously been employed by the stationas "program director," from 1978 to 1980, and at thattime apparently had supervisory status, including the au-thority to hire and fire. As indicated above, Findlay wasrehired on March 26 as "production director." He deniedthat he retained the same authority. He was salaried andassistedin the preparation of an operations manual whichdescribed his position as one where the individual assignsproduction shifts to other employees, devises logging-insystems, and pinpoints problems areas."Production" meant the production of commercials tothe broadcast over the air. Advertisers presented copy tothe salesman soliciting the ad,or the salesman presentedhis own ideas, and this went to a station copywriter orthe "continuity department," which edited the material.Findlay received this and either prepared the ad himself,selecting the appropriate music to go with it, or "as-signed" its preparation to other individuals. The conflictin the evidence is over the nature of these "assignments."At the representation hearing, Company PresidentPayne testified that Findlay could say that he "wouldlike" a certain individual to do a commercial. He couldeven tell Program Director MacKinnon or CompanyPresident Payne to make one. Findlay had not hired orfired anybody. However, if he recommended a hiring,Payne would "listen" to him or "look at it prettystrong." As to a recommended firing, Payne asserted, "Iwould have to go along with his recommendation."Payne also said that Findlay was on the air as an an-nouncer about 18 hours out of a 40-hour week (R. Exh.9, p. 40, et seq.).During the instant unfair labor practice hearing, Pro-gram Director MacKinnon said that he heard Findlaytell announcers to complete a commercial by a specifictime.MacKinnon was uncertain about the number oftimes he had heard this.Some of the announcers did notshare the same hours as Findlay, and the latter did notsee him at all. MacKinnon could reject an assignmentfrom Findlay, as could Payne. Other than the issue ofthe authority to assign commercials, Findlay did nothave any of the indicia of supervisory authority, accord-ing to MacKinnon. Although he could recommend thehiringof an individual, so could other announcers.Askedwhether he followed such recommendations,MacKinnon answered, "It depends." Findlay in factmade no recommendations of any kind. He was a "direc-tor," not a "supervisor,"according to MacKinnon.At the representation hearing on April 29, Findlay wasasked whether he "ordered" or "asked" other personnelto do commercials."It's a combination,"he answered. "Idon't order anybody to do anything. That is not a wayto get something done. I will ask a person to do a spotforme. There are occasions that they may not haveenoughtime. . . . In that case I would have to asksomebody else to do it, or do it myself" (R. Exh. 9, pp.150-151).Findlay also said that he was not asked toattend a meeting of supervisorsheld on April 20.At the instant hearing, Peters gave a more completedescription of the process of making commercials at sta-tionKTFX-FM. A "production order" is a "packet ofpapers" handed to an individual to make a commercial.It includes the client's and salesman's ideas and materialfrom the continuity department or the copywriter (AnitaSeamon). Peters received these production orders fromSeamon 40 to 50 percent of the time, 30 percent of thetime from Findlay, and the rest of the orders Peterssimply picked up from his box. Occasionallya salesmanwould hand him an order directly.Neither Seamon nor Findlay checked with Peters todetermine whether the commercial had been produced-they simply listened to the tape. Findlay never orderedPeters to redo a commercial.Theyhad a "working rela-tionship" in which they discussed methods of improvingthe product.Petersmight suggest different music toFindlay, whilethe latter might advise that Peters "pickup the tempo." Occasionally they would disagree. Askedon cross-examination what he did in that case, Peters an-swered: "Listen to what he had to say, and if I agreedwith him, I would do that, and if I didn't, I would dowhat I wanted to do." MacKinnon corroborated this,stating that announcers would reject a commercial be-cause it was not suitable for them. It was the customer,Peters insisted, who could order a change in a commer-cial if he did not like it. McNatt testified substantially tothe same effect as Peters.He received production ordersfrom Seamon in his box. Although Findlay redid one oftheMcNatt'scommercials,the two employees rarelyspoke about the subject of commercials. Findlay cor-roborated all of the foregoing testimony. He was not re-sponsible for the work of any other individual, and wasmerely assisted by them, including his own supervisors,in his primary function of producing commercials.b.Factual and legal analysisIt is clear from MacKinnon's testimony alone thatFindlay did not have any of the statutory indicia of su-pervisory status. I do not credit Payne's testimony thathe would have to "goa longway" witha recommenda-tion from Findlay to fire an employee. According toMacKinnon, Findlay could not effectively recommendthe hiring of anybody, and in factmade no recommenda-tion whatever during his brief tenure with the Company.Respondent argues that Findlay should be excludedfrom the unit as a "switcher director" on the authorityofMiami Valley Broadcasting Corp.,70NLRB 1015(1946).No such employee classificationis listed in thatdecision.Although the assistantmusicaldirector was ex-cluded because he was not on the air, themusical direc-torwas included because of his on-air activities. Payneestablished that Findlay was on the airas an announceralmosthalf of his working time.Findlay's "assignment" of commercials consisted inasking other individuals, including company supervisors,to make the commercial. If the supervisors did not wantto do so, they rejected the assignments. If some other CENTRAL BROADCAST COemployee was too busy, Findlay did it himself. If Petersdisagreedwith Findlay, he simply ignored him.The Board has concluded that full-time directors werenot supervisorsbecause their authority was "more artis-ticthan supervisory," 17 and that producer/directorswere included in theunitbecause their direction consist-ed of "routine technical or aesthetically motivated com-mands" rather than true supervision.18 Findlay did noteven have this authority, and I find that he is properlyincludiblein the unit.3.Larry W. Mecom and Stephen W. JonesNeitherMecom nor Jones was on Respondent's pay-roll from April 16 through 30, a period which includedthe Union's bargaining demand and Respondent's refusal.Respondent's listof employees shows that Mecom's lastdate of employment was March 16 (G.C. Exh. 65). Thelast date that his name appears on Respondent's payrolljournal is April 1 (G.C. Exh. 33(g)). His name does notappear onthe Company's "Input Sheet for Pay PeriodBeginning5/01/82" (G.C. Exh. 55). Payne concededthat the names of all employees employed for the periodfrom April 15 through 30 appeared on this document.Respondent's payroll timesheets show that Jones wasemployed April 1 and 2, and for no other days in April(G.C. Exhs. 32(f) and (g)). Nor does his name appear ontheMay 1 "Input Sheet" which, as indicated, containsthe namesof all employees employed from April 15through 30 (G.C. Exh. 55). Respondent's list of employ-ees shows his "last day" of employment as April 2 (G.C.Exh. 65).In determining majority status, the Board has excludedemployees hired after the demand date.Scott's IGA Food-liner,223 NLRB 394, 409 (1976), enfd. 549 F.2d 805 (7thCir.1977).The same principle applied to employeeswhose employment terminated prior to the demand date.J.P.Stevens & Co.,247 NLRB 420, 481 (1980). Other-wise an employer with a history of employee turnovercould always defeat a claim of majority status by pad-dingthe unit with prior employees. The same principleapplies to eligibility to vote in an election, since "theBoard's test for employees entering and leaving the unitis the clear, objective fact of actual work on the eligibil-ity dates."Roy N. Lotspeich Publishing Co.,204 NLRB517, 518 (1973). Accordingly, I exclude Mecom andJones from the unit for the purpose of determining theUnion's majority status at the time of the demand.4. Jim G. BeardBeard is listed as a "Sales Rep" on Respondent's list ofemployees (G.C. Exh. 65), and his employee classifica-tion number is "1 82 100," which, Payne testified, "desig-nates sales."He spends most of his time in this work, theCompany's president stated at the representation hearing.However, Payne averred,Beard alsodoes "remotes" and"rodeos." A remote is a program prepared outside thestudio, and the last one in which Beard participated tookplace about 2 weeks before the representation hearing. It17Taft BroadcastingCo,226 NLRB 540, 542 (1976)18Westinghouse BroadcastingCo,216 NLRB 327, 329 (1975)511involved 16 minutes of airtime prepared at a place ofbusiness.Beard also broadcasts rodeos"whenever thereis" one according to Payne, citing a certain rodeo sched-uled to appear in town. These are not broadcast in theirentirety, but Beard gives short reports during the event.He also broadcasts rodeos elsewhere in the State, butdoes this for other radio stations. The company presidentstated at the representation hearing that Beard "used tobe on salary," but "elected to go on commission. Thereason he does-he gets paid on remotes for the workdone. There's a talent fee paid on those." 1 e None of theregular on-air announcers is paid a commission,accord-ing to Payne.SalesManager Jones gave similar testimo-ny about Beard.I conclude thatBeard is adual-function employee, andoperates both as a sales representative and as an an-nouncer. The former function occupies most of his time.His announcing functions are not engaged in on a regularbasis,either full time or parttime,but, rather are sporad-icand specialized in nature. Unlike other announcingduties, they are performed outside the studio, and I inferthat they do not involve the same degree of contactwhich other announcers have with other studio employ-ees such as copywriters and the continuity department.Beard is paid on a commission basis, unlike other an-nouncers.Even though Beard performs less than 51 percent ofhis time inunit work, it would be possible under currentBoard law for him to have a sufficient community of in-terestwith other unit employees to be included in theunit.Berea PublishingCo.,140 NLRB 516 (1963). Theannouncingwork which he does performis on an irregu-larpart-time basis, and thus does not fall within theagreed-on unit definition of regular part-time announcers.It is arguable whether the degree of irregularity is suffi-cient to exclude him from the unit.20 However, the dif-ferences betweenhis announcingduties and those of theother announcers and the difference in their method ofcompensation are sufficient to warrant a finding that hehas only minimal interests with other unit employees.21Accordingly, I shall exclude him from the unit.5. John W. ForresterPayne stated that Forrester, like Beard, is classified asa sales employee. Sales ManagerJonestestified that For-19Beard'scompensation according to Respondent'spayroll journalshows a zero after the work"Commission" On the otherhand,earningsfor the period ending March 15 are the even amountof $750,while theamountfor theperiod ending April 15 is $829 58, suggesting compensa-tion based on other than a flat salary.However,succeeding payrollamounts fluctuate between odd amounts-aslow as $147 22-and areturn to even amounts,including$750 (G C Exh 33) As the payrolljournal is thus inclusive on the issue of Beard's compensation,I creditPayne's testimony.E0CfGrimaldiBuick-Opel,202 NLRB 436, 440-442 (1973);WTARRadio Corp,100 NLRB 250 fn 16 (1952)21 See,e g, the Board's exclusion of a bowlingshow hostwho paid aflat fee under contract,worked forother employers,was the only suchemployee, and did not share the same compensationwith other employ-ees in that he was not eligiblefor fringe benefitsTaftBroadcasting Co,supra,226 NLRBat 5411 See also the Board's exclusion of an employeewho spent 70-80percent of his time on special assignments outside theplantSumcoMfg Co,251 NLRB 427, 440 (1980),enfd678 F2d 46 (6thCir 1982) 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDresterwas under his "directionfrom8 in the morninguntil 5."He was paid a salary plus commission,unlikeother announcers who do not receive commissions. Inaddition to his sales work, he was scheduled to do asports broadcast for 1 minute and 40 seconds, accordingto Payne. Although Payne contended that Forrester ranover this timelimit,he conceded that Forrester's totalweekly on-air time was about 7 minutes. The companypresident at one point said that Forrester gave his sportsbroadcasts 5 days a week. However, he later said thatthey were performed "irregularly," and that there werethree such broadcasts the week prior to the representa-tion hearing. Peters testified that Forrester was "highlyirregular" in meeting his broadcasting schedules.Payne gave ambiguous testimony at the representationhearing suggesting that Forrester's broadcast was notpreparedin the samearea where other announcers pre-pare their broadcasts. Mitchell and Peters said that it wasprepared in the salesroom. There is no indication thatForrester works together with copywriters or the conti-nuity department, as the other announcers do.I conclude that 7 minutes per week constitutes ex-tremely minimal time spent in unitwork.For this reasonand the other factors set forth above, I find that Forres-ter's community of interest with other announcers is atbest fragmentary under the rationale described in thecase of Beard, and I shall exclude him from the unit.6.Lisa SalleyPayne testified at the representation hearing thatSalley is a university student, and applied for employ-ment in late1981 "in news and agricultural program-ming."The company president asserted that he told herthat he would "let her come in," and that the timewould be sometime in May 1982. On the other hand,when Payne was asked on April 29 whether it was hisintention to hire Salley, he replied that he had not "toldher about this possibility." It was his intention that shewould be working 2 hours per day, or less, doing a farmshow. Payne did not know whether she would be return-ing to college. Respondent's list of employees shows thatSalley was hired on June 1 as a "Farm Show Announc-er," and that her last day of employment was July 31(G.C. Exh. 65). Her name appears on the payroll journalin June and July (G.C. Exh. 33).Becauseof the equivocal nature of Payne's testimonyabout Salley, it is questionable whether her employmenthad actually been agreed on prior to the date of theUnion's demand. In any event, even if this were the case,"[i]twould obviously be unreasonable to make theUnion's status on the demand date turn on authorizationby [Salley] . . . who, so far as the record discloses, [was]totally unknown to the unit employees."WCAR, Inc.,203 NLRB 1235, 43 (1973).22 Accordingly, I shall ex-clude her from the unit.xs See alsoNLRB Y. Sanford Home for Adults,669 F.2d 35 (2d Cir.1981), enfg.253 NLRB 1132 (1981)7.Anne M. PayneAnne M. Payne is the daughter of William H. Payne,president and sole stockholder of Respondent. She was afull-time college student at the time of the Union'sdemand, living in another city, Stillwater. Payne saidthat she called in news reports to the station, but did notknow how many she did per week. He also did notknow whether she was paid on an hourly or salary basis.The company president was also uncertain whether hisdaughter appeared live on the air. She didnot sign aprogram log. His daughter "quit" at one time, but Paynedid not know the date, and she had not attended anyrecentmeetingsof announcers.Mitchell, the news an-nouncer, testified that Anne M. Payne had not called innews reports regularly, although she informed him 2weeks before the representation hearing that she intend-ed to do so. Mitchell said that only one of Anne M.Payne's reports, 30 seconds in duration, had been broad-cast sinceJanuary 1982. Mitchell was unaware that shehad any duties whatever.Anne M. Payne is listed on Respondent's list of em-ployees as "Sec./traffic/billing/news/Disc Jockey," witha hiring date of May 30, 1980 (G.C. Exh. 65). The pay-roll journal shows that she received $525 monthly fromRespondent for the first 5 months of 1982 (G.C. Exh.33).Program Director MacKinnonsaidthatAnne M.Payne probably reported to her father, and that he sawher 12-15 times between March 1 and May 15 at whichtimes she was either typing orgoingthrough files, notannouncing. However, Anne M. Payne's namedoes notappear at all on Respondent's employee payroll time-sheets for the first 4 months of 1982 (G.C. Exh. 32).Ido not credit MacKinnon's testimony. Anne M.Payne's registrationas a full-time college student in acityother than Tulsa, and the absence of her name fromRespondent's payroll timesheets during the first 4 monthsof 1982 warrant an inference that she did little or nowork at the station. In any event, she did no announcingwork. In light of William H. Payne's lack of knowledgeof the number of news reports that his daughter alleged-ly called in, I credit Mitchell's testimony on April 29that he had broadcast only one 30-second report fromher since January 1982.I infer that Anne M. Payne had a "special relation-ship" with Respondent based on the fact that her fatherwas the president and sole stockholder, and that she didnot perform work commensurate with her compensation.I exclude her from the unit because she did little or nounit work and because she was not a statutory employeewithin themeaningof Section 2(3) of the Act, havingbeen an "individual employed by [her] parent."Scandia,167 NLRB 623 (1967).8.Anita SeamonCompany President Payne stated at the representationhearing that Seamon began her employment with Re-spondent in mid-February 1982. She first appears on Re- CENTRAL BROADCAST CO.spondent's payroll journal for March 1 (G.C. Exh. 33).23Askedat the representation hearing what work Seamonperformed,Payne replied that"she writes commercialsto be put on the air." He initially denied that she hadregular air time,and agreed that she was "on the air ir-regularly." "Sometimes she even does some commercials,I guess."Peters testified that Seamon was a copywriter.Occasionally she substituted for announcers who weresick, but she did not have any regular announcing sched-ule.After his initial testimony Payne was asked by theEmployer's (Respondent's) counsel: "Is it not true thatshe regularly does part timeannouncements?" "That'scorrect," Payne answered, "and she works more hoursthanmany of our part-time people, at this point."Seamon was deceased at the time of the unfair laborpractice hearing.Payne was an evasive witness throughout the hearing.Because of this fact, I do not credit his answer, in re-sponse to a leading question,that Seamon was a regularannouncer on a part-time basis.Instead,as he testifiedinitially, and as Peters indicated, she was on the air, atmost, only on an irregular basis,doing commercials. Be-cause of this fact she was not properly includible in theunit.WCAR Radio Corp.,supra.9.Conclusions on majority statusItherefore find that the appropriate unit includesPeters,Robb, Reavis, McNatt, Reed, Coomes, Findlay,and Kiehn, a total of eight employees. The fifth card,Findlay's was signed on April 16. Reed signed a card onApril 18, and Coomes on April 20. The onlyunit em-ployee who did not sign a card was Kiehn.Respondent states in its brief that only two or, alterna-tively, three cards had been signed prior to the Union'sdemand letter on April 16 (infra). This argument is con-trary to the testimonial and documentary evidence.Respondent argues that Findlay's card was ineffectiveon April 16 because he signed it at home, and the Unionhad no knowledge of it. However, UnionBusiness Rep-resentative Roberson testified that he obtained signaturesfrom a majority of the employees in the unit prior to theUnion's demand. I credit his testimony, and infer thatFindlay's card, although signed at home, was deliveredto the Union.24Peters testified that he obtained Robb's signature on acard on April 12 (G.C. Exh. 36(g)). He affirmed that hetold Robb that he had heard that management wanted todischarge him. Peters also testified that he heard a fewdays later that Robb had been fired. Respondent arguesthatRobb therefore was not on the payroll betweenApril 1 and 15, citing General Counsel's Exhibit 33(a).This exhibit lists employees during the payroll periodending January 1, 1982. Robbislisted on the payroll forthe period ending April 15 (G.C. Exh. 33(h)), and Re-spondent's compilation of its records shows him as an23Respondent's list of employees states that Seamon was a "CopyWriter/pt Disc Jockey," and was employed April 15, 1982 (G C Exh65) In light of the payroll journal entries, the date of employment givenon the list of employees is obviously incorrect24Roberson said that he received signatures from a majority of theemployees between April 8 and 15 The correctdates areApril 12 and16 1 consider this to be inadvertent error on Roberson's part513employee from August 1981 to the date of the hearingwithout any break in employment (G.C. Exh. 65). I con-clude that Peters' report of Robb's discharge was errone-ous, and that Respondent's argument is without merit.Itherefore find that the Union achieved majoritystatus on April 16, the day that Findlay signed his card.F. The Representation Proceeding, the BargainingDemand,and Respondent's Reaction1.The petition and the bargaining demandThe Union filed the petition in Case 16-RC-8464 onApril 15 (G.C. Exh. 3). The next day, April 16, UnionOfficialsRoberson and Reynolds personally delivered aletter to Respondent'spresident Payne,informing himthat the Union represented a majority of the unit em-ployees and requesting that he recognize it as such repre-sentative (G.C. Exh. 7). Payne thanked them, and saidthat he would check it out and would get back to them.He did not express any doubt at that time that the Unionrepresented a majority of his employees, according toRoberson's credible testimony.As described above,an organizationalmeetingwasheld on April 18. At that meeting, Mitchell, McNatt,Reed, Peters, and Findlay signed a letter addressed toPayne advising him of their organizational activities(G.C. Exh. 8).The following day, April 19, Roberson and Reynoldspersonally delivered this letter to Payne in the lobby justas he gotoff theair.He asked the union officials whatthe letter was about. Reynolds replied that the personswho had signed were the union organizers. Payne theninvited them into his office, and they were joined bySalesManager Paul Jones.2 s Payne asked what was"going on," and Reynoldsrepliedthat the Union was or-ganizing a unitof on-air announcers and news personnel.He said that it represented a majority of such individualsand had made a demand for bargaining. Further, Reyn-olds explained, Payne could recognize the Union volun-tarily or wait for Board action on the representation peti-tion. Payne asked the reason that his employees were or-ganizing, and was told that the objective was betterwages, hours, and working conditions.2.Payne's April 20 speechOn April 19 Payne advised administrative personnelthat he had engaged an attorney at "considerable ex-pense," and that a meeting would be held the followingday on the subject of the union movement (G.C. Exh. 9).The next day Payne made a speech to his employees. Hedescribed it as a "difficult meeting" occasioned by theunion letter claiming to represent a majority of the unitemployees. Payne said that he told the union organizerthat he doubted in good faith that the Union representeda "true" majority, and that the Board should determinethe matter by an election. Payne told his audience thathis lawyer had advised him that 3 employees out of 5voting in a unit of 10 "could legally bind this company25The pleadings establish and I find that Jones was a supervisorwithin the meaning of Sec 2(11) of the Act 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDto deal with all the others, and if a strike were called anda picket line were used, the economic impact upon thisstationwould prove disastrous." He referred to lossesbeing suffered by airlines, some of which were "on theverge on going out of business." One airline was makinga profit, Delta-it does not have a union, according toPayne.The company president noted a number of things thathe was prohibited from doing during the election cam-paign,26 and discussed collective bargaining in greatdetail.Payne also referred to "unsurmountable [sic] fi-nancial problems" which he said, he had resolved bypersuadingcreditors to allow him to "pay it out," bycutting programing hours, and by cutting salespeoplethat"weren't producing." "I look at our expensestoday," Payne told his employees, "programming andsales and everything else compared to a year ago, eventhough itisnot asgood as I would like it to be, it's awhole lot better than it was" (G.C. Exh. 35(a)).3.The Company's response to the Union'sdemand-the Union's April 23 letterOn April 21, the day following his speech to employ-ees,Payne maileda letter to the Unionexpressing his"honest doubt" that it represented an uncoerced majorityof his employees, and requesting resolution of the matteras provided by law (G.C. Exh. 12). Two days later, onApril 23, notice of the representation hearingwas mailedto Respondent (G.C. Exh. 5). On the same day anotherletter identifyingunion organizerswas personally deliv-ered to Payne. This letter wassignedby Reavis andCoomes (G.C. Exh. 11).4.Payne's April 23 lettersOn April 23 Payne wrote letters to Reavis and McNattsayingthat "it was more than a little disappointing to ob-serve the attitude of a few who have taken on this unionorganizing campaign as a kind of excitement." I couldnot have come at a "worse time" for Payne, after the"act of disloyalty" of the individuals who left the stationabout a year before. The business could not "survivewithout sound economic and sensible attitudes."Payne said that he was not opposed to unions "assuch," but that there were many instances where em-ployeeswere suffering from loss of jobs because ofunions. Payne listed the automotive and airline industriesas examples, and said that this was not the time toweaken the organization with strife and discontent. Hecompared the continuing salary of a union organizerwith strife and discontent. He compared the continuingsalary of aunion organizerwith the loss of salary of astriker. "I am not saying that we would be faced with astrike inevitably, but I have never heard of a strike in anon-union business," Payne wrote. The company presi-26 The transcriptof Payne's speech reads in part"Secondly, it is im-portant to interrogate,it is improper,I am sorry,it is improper to interro-gate.Want to make sure I rephrase that Secondly,it is improper to inter-rogate That is to say,to ask any employees if they belong to the Unionor why theyjoined theUnionor anything about their union activitiesthat would tend to discourage the rights to organize or not to organize aUnion" (G.C Exh 35(a), p 2) The GeneralCounsel characterizes this asa "Freudian slip "dent said that a union could not change anything unlessPayne agreed, and could not prevent discipline, dis-charge intimes of economicdistress,or a change ofrules. It could, however, charge dues and fees, requirethat an employee be fired for failing to pay them, call astrike,and fine members who crossed the picket line.Payne referred to the "minority who really run theshow"in unions,and advised his employeesto preservetheir personal freedom (G.C. Exhs. 14 and 15).Payne testified that he was in fact "strongly opposed"to unionization of his employees. The General Counselargues that these letters constitute unlawful "brinkman-ship."Although not alleged as a violation, the GeneralCounsel urges that a finding should be made because theletterswere received without objection from Respond-ent.5.MacKinnon's April conversations with Petersa.Testimonies of Peters and JonesPeters testified that Program DirectorMacKinnon in-vited him to go to lunch about April 20. They went toDenny's restaurant, and a conversation took place.MacKinnon told Peters that he had just attendeda super-visory meeting with Company President Payne, GeneralManager Travis Reeves, Sales Manager Paul Jones, andLegalCounselCharlesKothe.According to Peters,MacKinnonsaidto him the Payne and Kothe told thesupervisors the Company had no intentionof bargainingwith the Union even if it won the election. Further,MacKinnon told Peters, Jones askedat the meeting,"Why don't we just fire them all? We don'tneed them."Kothe's answer to Jones, according to MacKinnon, wasthat "That would be stupid." Payne asked Kothe wheth-er he could proceed with "necessary job changes"-ac-cording to MacKinnon's report to Peters-and Kothe re-plied that Payne should not do so. Kothe then discussedhis role in labor relations which ended with the com-ment,according to MacKinnon, that "the ugly head of... Unionism had arisen and the station would have todo whatever was necessary . . . to solve the problem."About 2 days later, on April 22 according to Peters,MacKinnon again invited him to lunch at the same res-taurant.MacKinnon said that the "new equipment mustbe costing Payne a hundred thousand dollars," and thatthere would be "cutbacks in wages and staff." MacKin-non also told Peters that the station had a "loaded pay-roll,"and that he was required "to approve payingPayne's daughter on [his] programming payroll eventhough they do no work for him." When MacKinnontold Payne that this was "a little unusual," the companypresident replied, "Well, go ahead and approve it fornow.We'll have to figure out something for them todo."2727The status of Anne M Payne isdiscussed,supra,in secE,7.Thecompany president'sother daughterwas Kelly G. Payne.MacKinnontestified that hesaw Kelly G Payne "veryseldom"during the periodbetween March1and May 15, "maybe four or five"timesWhen he sawher shewas "filing,walking around,talking."Respondent's payroll time-sheet$,which cover the period from January 1 through April 30, do notshow anyhoursworked by Kelly G Payne (G C Exh. 32). The Compa-Continued CENTRAL BROADCAST CO.515By letter dated June 12 to the hearing officer in therepresentation proceeding Respondent's counsel assertedthat the comment attributed to him about the "ugly headof unionism" was a "blatant lie" (G.C. Exh. 25). Theparties stipulated that Payne, if recalled as a witness,would have denied that he made this statement.28 Jonestestified about a supervisory meeting on April 20. Hesaidthat it concerned automation, and denied that unionactivity was considered as a basis for firing employees orproceeding with automation.b.Testimony of Doug MacKinnonOn September 17 the General Counsel called ProgramDirector MacKinnon as a witness under the provisions ofSection611(c) of the Federal Rules of Evidence. Mac-Kinnontestified that, about April 20, he had a conversa-tionwithCompany President Payne, Sales ManagerJones,GeneralManager Reeves, and Attorney Kothe.The meeting possibly lasted from an hour to an hour anda half. A "lot of things were said," according to Mac-Kinnon,but all that he could remember was that the su-pervisorswere told "how to behave in a manner befit-ting management."MacKinnon also testified that Paynetalked to him about the Union "a few times" betweenJanuary 1and15.On October 20 Respondent's counsel stated that hehad received an envelope addressed to "Mr. CharlesKothe and Jon Sargent, Personal." Inside the envelopewas a letter on Respondent's stationery dated October18, not addressed to anyone. It is clear from the recordthat it came from MacKinnon. The letter reads as fol-lows:In the interest of justice and the continued subter-fuge by Bill Payne at KTFX, enclosed are a few in-cidents of interest to both Mr. Kothe and theUnion. I wish to be released from KTFX with thebalance of my salary due me as per Bill Payneagreed to when he hired me, $24,000 per year. Thebalance is $7,173.36 after taxes. Unless I receive thismoney due me I shall contact Mr. Eckhardt, attor-ney for the Union [sic], and present these statementsto him and will testify to the truthfulness of thestatementscontained within. I wish to leave the cityimmediatelywith the salary due me in order tony's financialrecords show that she was paid $560 per month for the first6 months of 1982 (G C Exhs 34(r), p 385, p 419, 34(s), p 419, 34(t), p448; 34(u), p 485; 34(v), p 490; and 34(w), p 552)28During discussion of the stipulation, Respondent expressed concernabout the evidence attributing certain statements to MacKinnon, andargued that"Payne should be able to say that it was or was not true withrespect to Mr.Peters' statement concerning what MrMacKinnon mayhave said"I rejected this interpretation as contrary to the agreement ofthe parties on the stipulation Payne was not present during the Peters-MacKinnon conversation on April 20, and thereafter had no directknowledge of it Accordingly,the stipulation is limited to Payne's denialthat he made the statements at the supervisory meeting which were at-tributed to him by MacKinnon during the latter's conversation withPeters at Denny's restaurant about April 20. For similar reasons, thedenial of Respondent's counsel that he made the statements attributed tohim by MacKinnon does not operate as a denial that MacKinnon madesuch attribution in his conversation with Petersregain the self respect and professionalism I havelost while working for Mr. Bill Payne.29Neither party wished to recall MacKinnon after thisdisclosure.Respondent's counsel stated that he wouldnot believeMacKinnon under oath.He asserted thatMacKinnon suggested a polygraph test during the Com-pany's preparation of its case, and then failed to take ithimself. The General Counsel said that MacKinnon wasnot a reliable witness.I recalled MacKinnon under Rule 614(a) of the Feder-alRules of Evidence, and asked him whether he wouldlike to change his prior testimony. He replied affirma-tively, saying that he talked with Company PresidentPayne about the Union "many times," or 10 times be-tween May 15 and the date of the hearing, rather than "afew times" as he previously testified. He also said thattherewere eight additional pages to his letter to Re-spondent's counsel, and that they had something to dowith his conversations with Payne about the Union.MacKinnon said that he had copies of these pages.Asked to supply them, he declined to do so without legalrepresentation, saying that he feared "reprisals," that hisjob had gone "down the tube," that Payne owed himmoney, and that there was "another civil matter downthe road." After an extended colloquy about money al-legedly due MacKinnon from Respondent, the formerwas asked whether, if this amount were paid, he wouldthen fail to "disclose certain conversations . . . withPayne concerning the Union." "In essence, it arrives atthat,"MacKinnon replied.30The witness was then advised of his rights under Sec-tion 8(a)(4) of the Act, the possible penalties in the eventthat the General Counsel sought judicial enforcement ofthe subpoena with which MacKinnon had been served,and was again urged to make a full disclosure of his con-versationswith Payne about the Union. He declined todo so without legal counsel. Such counsel was thereafterobtained.31On resumption of the hearing MacKinnon was askedwhether, in response to questions concerning his conver-sations with Payne about the Union, he wished to invokehisconstitutionalprivilegeagainstself-incrimination.Through counsel he answered affirmatively. 32I then stated that it would be in the "public interest"to have MacKinnon testify about additional conversa-tions with Payne about the Union, withinthe meaning ofSection 102.31(c) of the Board's Rules and Regula-tions.33However, none of the parties requested that I29 The text of the letter appears as stated on the record by Respond-ent's counsel30Respondent's counsel denied that there was any explicit arrange-ment to this effect,and none appears from the record MacKinnon alsodenied that he had any improper"intention "31 Stanley Monroe, Esq, of the Oklahoma bar32There was extended discussion of the subject of MacKinnon's im-munity from prosecution under applicable law if he were ordered to testi-fy, but the claim of privilege was not withdrawn33 Sec 102 31(c) of the Board's Rules and Regulations reads as fol-lows(c)With the approval of the Attorney General of the UnitedStates, the Board may issue an order requiring any individual to giveContinued 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommend that the Board issue an order requiringMacKinnon to testify'and, accordingly,he was dis-missed.c.Factual analysisIf in fact Company President Payne, Sales ManagerJones, or Attorney Kothe made the statements attributedto them by MacKinnon,thiswould tend to establishunion animus.However,the complaint does not allegestatements by Payne,Jones, or Kothe on this issue.Rather, it alleges that MacKinnon saidtheyhad madethe statements(G.C. Exh.1(g), pars.7(a) and (b)). Ac-cordingly,I limit my factual findings to these issues.Peters' testimony is uncontradicted.Withrespect to acredibility determination of his testimony,the question ofwhether there was a supervisory meeting and whetherPayne, Jones, or Kothe made the statements to supervi-sors attributed to them by MacKinnon are collateralissues.If there were conflicting evidence on what Mac-Kinnon said to Peters,then resolution of the collateralissuesmight be helpful in determining the substantiveissue, i.e., if in fact there had been no such supervisorymeeting or, if neither Payne, Jones, nor Kothe had madethe statementsattributed to them, then it might beargued that it is improbable that MacKinnon would havetold Peters that they did so. However, as noted, Peters'testimony was not contradicted.Respondent attacks the credibility of Peters,whom itterms "a professional actor and director[and] the star inthisdrama."The Company refers to a conversationwhich Peters had with Payne on May 4 concerning anasserted delay in Peters'receiving his paycheck. Petershad previously filled out a payroll timesheet,butMac-Kinnon gave him a blank calendar and told him to trans-fer his hours from the timesheet to the calendar. Thebookkeeper then told Peters that she needed his specifictestimony or provideotherinformation at any proceeding before theBoard if, in the judgmentof the Board, (1) the testimony or otherinformation from such individual may be necessaryto the public in-terest, and (2)such individual has refused or islikelyto refuse to tes-tify or provide other information on the basisof hisprivilege againstself-incrimination.Requestsfor the issuance of such an order by theBoard may be made by any partyPrior tohearing,and after transferof the proceeding to the Board,such requests shall be made to theBoard in Washington,D.C, and the Board shall take such actionthereon as it deems appropriate. Duringthe hearing,and thereafterwhile the proceedingis pendingbefore theadministrativelaw judge, suchrequests shallbe made to theadministrativelaw judgeIf the adminis-trative law judge denies the request,his ruling shall besubject toappeal to the Board in Washington,D.C, in the manner and to theextent provided in section102.26 withrespect to rulingsand ordersby an administrative law judge, except that requests for permissionto appeal in this instanceshall be filedwithin24 hours ofthe admin-istrative law judge's ruling If no appeal is sought within such time,or the appeal is denied,the rulingof theadministrative law judgeshall becomefinal and hisdenial shall becomethe ruling of theBoard.If the administrativelaw judgedeemsthe requestappropriate, heshall recommendthat the Board seek approval of the Attorney Generalfor the issuance of the order,and the Board shall takesuch action onthe administrative law judge's recommendation as it deemsappropri-ate.Untilthe Board has issued the requested order no individual whoclaimsthe privilegeagainstself-incriminationshall be required, or per-mitted to testify ortogive otherinformation respecting the subjectmatterof the claim[Emphasisadded.]The partiesagreed with my interpretationof theregulation that anadministrative law judge's recommendation to the Board to issue anorder must be initiated by a requestfrom a partytimes in and out of the station-a new requirement.Peters told Payne that he wanted his check that day, andthat he had"signed all the bullshit" he was going tosign.Some time later the same day, Payne asked Petersback to the office, and another conversation took place.Peters gave his versionof it, andRespondent disagreed,submitting what it contended was a transcript of a tapeof the conversation, which assertedly had been recordedwithout Peters' knowledge (R. Exh. 21(a)).When theGeneralCounsel disputed the transcript, Respondentsubmitted the purported tape (R. Exh. 21(b)). I have lis-tened to the tape, and it has nothing to do with any con-versation between Peters and Payne.Instead,a femaleannouncer is questioning KTFX listeners about theiropinion of a horror show.Respondent also argues thatMacKinnon, "an enigma,"may have"colludedwithPeters to warp the facts to fit" the Union's formula.There is no merit to any of this argument and nothing toaffectPeters'credibility.His testimony as to whatMacKinnon said was uncontradicted.Peters was a credi-ble witness, and I find that MacKinnon made the state-ments toPeters attributed to him by the latter.6.The representation hearing and Payne's April 29speechMitchell and Findlay testified for the Petitioner at thehearing onApril 29. Robb andPeters were also present.Union RepresentativeRoberson affirmed that Paynefrowned while Mitchell was testifying, and had a "stemlook."Union Official Nobles characterized Payne's de-meanor as "a very hostile glare." When Findlay was tes-tifying, according to Nobles, Payne was "very agitated,"and "made some reference that Findlay, who he thoughtwas part ofmanagementwould come in and testify atsuch a hearing."Payne also testified at the representation hearing. Hedescribed his conversations with various organizationsselling automated equipment,characterizing them as "op-tions." He was asked several times whether he had madeany decision about automation. The transcript in relevantplaces reads as follows:Q. Now, have you made a firm decision to makeany technological changes at that station,as of thismoment?A. I have made a decision to do something aboutthe ecomonic condition the stationis in.And if ittakes doing that to cure the economic situation thestation is in, yes, I would do it. There is at thispoint a good probability that I will do it [R. Exh. 9,p. 27].Q. So you have not made a firm decision at thismoment, as to what direction you will take at thatstation, is that correct?A. I think that would be a fair statement [id. at28-29].Q. Is there a possibility that you will continue theunannouncedversion [emphasis added]?A. I don't think so.Q. Is there a possibility that you would not makesubstantial technological changes at the station? CENTRAL BROADCAST CO.A. I'd say there was a possibility, not much prob-ability, but there's a possibility.Q. You really don't know right now, is that asafe statement?A. I don't know how to answer that, sir. A lotdepends on the information that I get from thisfourth source.Q. And who is the fourth source?A. ABC Super Radio [id. at 34-35].Q.What, if any, single reason is there at thistime,that prevents you from activating the changeof the method of operation to a more automatedstyle?A. There really isn't except that I wanted to takeanother look at this one other option before I madethat decision [id. at 93].35Payne also discussed the recent hirings of announcers,in the main attributing responsibility for this to ProgramDirectorMacKinnon. "I didn't even know we weregoingto hire anybody," he testified. "In fact, if I hadbeen here, we probably wouldn't have lured anybody,becauseIknew the financial condition. And being, IguessI'm a poor manager, I'll just admit to that. I didn't,evidently, transmit that strong enough to our programdirector before I left" (for Montserrat).On the same day as the representation hearing, April29,Payne made another speech to employees. "Thismorning we had a hearing downtown," he said, "and Iwas shocked almost to unbelief what I was exposed to.Four of our announcers showed up as witnesses for theUnion. This was no surprise to me but what really blewme away was when Joe Findlay disclaimed his relation-ship as amanagingdirector at this radio station."Payne referred to his "serious financial condition" andtold his listeners that for "almost two years" he had been"looking at other options to how we could program thisradio station." He said that he had "narrowed that downto four that I hadn't planned on discussing quite yet butwas forced to because of this hearing this morning."Payne said that two companies wanted him "to hook upto [a] satellite,"while three different tape automationsystems had "great track records in much larger citiesthan Tulsa."The company president averred that he had been"goingthat direction over a year ago before I everdreamed or heard of the union." He asked his listenersnot to "panic," but said that he was "in business to makea profit and . . . to do whatever it takes to do that in-cluding going to pushing buttons ...." He called themeeting"quickly" because he did not "want the activiststo tell [the employees] something that could cause [them]anxiety.""Here is how I understand the timetable, "Payne said.He then set forth the date for the filing of briefs in therepresentation hearing, and noted that a decision on theunit "should be reached by June 1." Thereafter there35At the representation hearing,the Employer moved to stay or dis-miss the proceeding in part on the ground that "arrangements are beingmade for technological change thatwould radically altercompositionand size of the unit" The heanng officer referredthismotion to the Re-gional Director for Region16 (R. Exh 9, pp 9-10)517would be time for appeal, with an election probable inJuly or August. The company president said that hewould do nothing to interfere with his employees' Sec-tion 7 rights, but stated that he was "prepared to standup to it [the Union] all the way to the United States Su-preme Court, and, folks, that could take five to sevenyears" (G.C. Exh. 35(b)).7.Reavis' April 29 conversations with Gail C.Payne and William H. PayneDuring late afternoon of April 29, the day of the rep-resentation hearing and Payne's second speech to em-ployees,William H. Payne's wife, Gail C. Payne, calledReavis and informed him that he was being laid off be-cause he "didn't have a license book." Reavis drove tothe station immediately,said that he did have a license,and asked what was "going on." "I can't talk about it,"Mrs. Payne replied. "About what?" asked Reavis. Mrs.Payne responded: "We have been advised by our attor-ney to use that as a reason to lay off anybody connectedwith the Union." Payne denied telling his wife to say thisto Reavis, and denied saying it himself. Mrs. Payne didnot testify, and I credit Reavis' uncontradicted testimonythat this is what she said to him. He considered Gail C.Payne to be a "part ofmanagement"on the same levelasWilliam H. Payne.36Payne walked in and Reavis repeated his statementthat he did in fact have a license. Payne told Reavis toput it in the station book, according to Reavis. "Youwon't be laid off and everything will be just as it wasbefore," the company president stated, according toReavis' testimony.Payne acknowledged a conversation with Reavis aboutthe latter's license. The company president said that hiscounsel had advised him that the Union would "turn himin to everybody" if he did not have the announcers' li-censes at the station.8.The changes in working schedulesFindlay credibly testified that in mid-April his workingtime was changed from 5 days weekly to 6. He com-plained about it to Program Director MacKinnon. OnApril 26 MacKinnon published a memorandum directingPeters, Findlay, Reed, and McNatt to adhere to a newworking schedule to limit theirtime inproduction tospecified hours for each of them, and to clear any over-time in advance (G.C. Exh. 37). Peters testified that thisdid not change his hours of announcing, but that it didchange the amount of time he spent producing commer-cials.Previously, he had simply worked until the re-quired commercials were produced,engagingin over-time work if necessary. Findlay testified that the April26 memorandum changed his schedule of hours worked.Mitchellwas a full-time newsman and was salaried.Unlike hourly paid employees, he had not recorded histime.Payne noted the considerable time Mitchell wasworking in February. Mitchell responded that he did notlike it, but that his duties required it. On April 29 at the36GailC Payne waselected a director of the corporation on June 1,1981 (G C Exh 61) 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentation hearing,Mitchell testified that he worked55 hours weekly (R. Exh. 9, p. 134). At 6:30 a.m. thenext day,April 30,Payne walked into the newsroom andtoldMitchell that the Company could get into "a lot oftrouble with the Wage and hour Board people" becauseof Mitchell's hours of work.The company president also told Mitchell that he wasbeing placed on a straight 40-hour week and handed hima memorandum.This document gave Mitchell workinghours which were to be met "to the letter"-he wasgiven a split shift, from 5:30 until 8:30 a.m.and from 3:30to 5:30 p.m., as news shifts.Further, Mitchell was direct-ed to work 3 hours on May 3 preparing a typewrittenformat of his newscast.He testified that the split shiftconstituted a change in his working hours,and was ex-pensive in that it caused him to make an extra trip to andfrom work. The memorandum further said that Mitchellwould be assigned another 3 hours of work daily. It di-rected him to clock in and out on a timeclock which wasgoing to be installed,not to work without clocking inand out, and not to use the stationfor anypersonal busi-ness(G.C. Exh. 16). Mitchell further affirmed that one ofhis functions had been giving the news about gold andsilver prices. This function was taken away from him atthis time and was assumed by MacKinnon.The Company issued another memorandum dated thefollowing day, which was posted on May 3. Findlay wasgiven specific hours to work and was directed to prere-cord"station sells and immage[sic]one liners" forMitchell to play. Findlay testified that this constituted achange from his previous live show to a prerecordedbasis.The memorandum also directed Mitchell to "workthe board" from 12 noon to 3 p.m., playing the tapes thatFindlay gave him. Mitchell testified that he had neverdone this work before at KTFX, that it made him aradio operator instead of a newsman,and that it loweredhis status from that of a newsman for which he had re-ceived college training. He received no reduction in pay,but did have to pay more in gasoline expenses because ofincreasedtravel.Peters was assigned to be on the air from 8 a.m. untilnoon, followed by production work only if work was re-quired.The memorandum also announced that a time-clock would be installed for "better business records and[to]maintain a discipline of accurate reporting" (G.C.Exh. 17).The amended complaint alleges these actions tobe unilateral changes in the hours and working schedulesof Respondent's employeeswhich were violative of Sec-tion 8(a)(l) and(5) (G.C. Exh. 1(n)).9.MacKinnon's characterization of Mitchell'schanged statusAccording to Mitchell, MacKinnon told him, outsidePayne's presence, that the change constituted "harass-ment." "Your people ought to know about it so you hadbettermake sure you tell them," the program directortoldMitchell. "I think they are trying to frustrate you tothe point that you will throw in the towel." A few min-utes later, in the control room, MacKinnon told Petersthat the job change was "a way to force Jim [Mitchell]to quit,"and saidto the latter that it lowered his jobstatus. "It looks to me like Payne is trying to force youout," the program director said to Mitchell.Mitchell'sand Peters' testimonies are uncontradicted,and I creditthem.The complaint alleges that MacKinnon's charac-terization of the change,as a reduction in Mitchell's"status" and an inducementto "quit,"was unlawful(G.C. Exh.1(g), par.7(c)).10.Reed's conversations May 13 and 14 with Paynea.Background Fru Fru Reeds? and James D. KiehnAs indicated above, Reed was interviewed and hiredby MacKinnon in the last week of March and beganwork on April 4.She was an on-air announcer duringthe midnight to 6 a.m. shift.On April 14she was giventhe additional responsibility of preparing a weatherbroadcast, which added somewhat to her working time.Reed was a union supporter,and a letter indicating herunion sympathies and those of other employees was de-livered to Payne on April 19,as setforth above. On May5Respondent assigned her additional duties as a publicserviceannouncer.About 2 a.m. on April 6, as Reed was performing herannouncer's duties, Kiehn came into the studio,sat downon a tall stool behind her, and, as Reed described it,"grabbed [her) from behind and put his arms in fronthigher than[her] waist."Reed made a "small squeal" onthe air and turned off the microphone. Reed told Kiehnnot to do this anymore, and testified that she was "quitenervous and shaky." Kiehn seemed upset and bowed hishead.Reed had not previously been introduced toKiehn.About 2 weeks later Reed went to work at 11:45 p.m.McNatt and Kiehn were in the station at that time. Itwas not Kiehn's shift to work. Reed had to enter theproduction room, but knocked on the door because itwas closed and she could tell that some one was inside.Kiehn said, "Come on in," but Reed refused to open thedoor because she could see that the lights were out.Kiehn then opened the door, and couldbe seenfrom thelights coming off the program board. He had removedhis shoes. Reed refused to enter, went to the coffeeroom,and returned, but Kiehn was still there. Reed then com-plained to McNatt, who told Kiehn to leave. Reed testi-fied that she saw Kiehn "stomp down the hall with hishead bowedagain, like he did about April 6." Reed thenentered the production room,and saw Kiehn's shoes onthe floor.About 12:30 a.m. on May 8, Reed was performing herannouncing duties.She was the only one scheduled to bein the studio and was alone at the time. the glass frontdoor was locked from the inside with the key in thedoor. Reed heard a tapping on the window, went to thedoor, and saw Kiehn. Through the glass door he askedto come in, and Reed demanded to know the reason.Kiehn then "jumped up and down and said, 'I have aright to be here. I work here."' Reed told him that hewould have to get Payne's permission, and Kiehn "start-97 Reedstated atthe hearing that she was recently marned,and thather lastnamewas "Partin " Her radio pseudonym was "Robin E. Lee."She was also known as "Sunny Ray, the Tulsa Weather Fox " She willbe referred to herein as "Reed" for reasons of convenience CENTRAL BROADCAST CO.519ed getting mad again.He jumped up and down" and as-serted a right to be in the station.Reed returned to theannouncers'room,only to hear a banging from the frontoffice.She returned and saw Kiehn applying a hammerand a chisel to the corner of a window.Reed returned to the announcers'room and called asecurity service.She told the dispatcher that a fellowemployee was coming through the window.Reed wascrying at this time.She let the tape which was on the airrun out,and the station became silent.Reed then sawKiehn inside the station.The securitydispatcher saidthat she was calling the Tulsa police,and advised Reedto bar the door to the announcers' room and get aweapon.Police officers then arrived,and demanded that Kiehneither let them in or let Reed out.Kiehn replied, "I'mgoing to teach her a lesson. This is all because of theUnion.I have a right to be here.Iwork here."He was"screaming,"Reed testified.He finally let the police in,and repeated his former statements about the Union andabout teaching Reed a lesson.He was accompanied by agirldressed in a "dirty T-shirt,dirty blue jeans [andwith] dirty hair,"according to Reed.After interrogation of Kiehn and the girlby thepolice,Payne arrived.Reed described the events of the eveningand Kiehn admitted them.He told Payne and the policethat he had come through the window.Payne askedKiehn what he was doing,and the latter replied that heand the girl had to do a tape for a wedding the next day.Payne told the police to leave,and Reed'smother thenarrived.She asked Payne whether he was going to fireKiehn.Payne replied that he would have to talk it overwith his lawyer.A fewminutes later,in the announcers'room,Payne told Reed and her mother that he had pre-viously fired Kiehn because he had been "messed up indrugs,"had left an establishment without paying a lunch-eon and bar bill,and had engaged in other erratic behav-ior.Reed'smother asked Payne why he rehired Kiehn,and the company president replied,in effect,becauseKiehn had had a religious experience.b. "Project EarlySettlement"and Reed'sconversations with PayneReed reported to a hospital on the morning after theincidentwithKiehn at the station, and was thereafter anoutpatient.On the morning of her admission,her mothercalled Payneand reportedthat she was in theemergencyroom and that the hospital authorities requested that sheremain away fromwork. Nobody fromthe station toldher that her absence from work was not excused.Duringthe last weekof April,Reed was askedto bring her FCClicense to the station.About theend ofthe first week ofMay, she was required to fill out an employment applica-tion,approximately 6 weeks after she had been hired.AboutMay 9 Reed initiated proceedings against theCompany under local law,and elected a mediation pro-cedure called"Project EarlySettlement."A letter wassent to Payne requesting his presence at a meeting, andthis took place in theTulsa CityHall on May 13. Reed,her mother,Payne, and a mediator were present. Reedrepeated the events that had taken place, and askedPayne what he was going to do about it. He replied thathe was checking into the matter to determine who wasreally at fault.At the unfair labor practice hearing Paynetestified:"My study revealed that I am not sure that hewas all that guilty about the whole thing."He contendedthatKiehn had a right to be at the station anytime to"do production."Reed asked Payne why he did not fire Kiehn, and thecompany president replied:"Why should I fire my onlypossible `No'vote against the Union,when I may needhim in the future?"Payne said that he felt sorry forKiehn because the employees favoring the Union were"cold" toward him. The company president also averredthat Kiehn told him "this whole thing was because of theUnion."Reed,her mother, and the mediator had a meetingwith KiehnatCityHall the next day, May 14. ReedaskedKiehn to stop bothering her, and the mediatorasked Kiehn to describe what had happened.Kiehn relat-ed events similar to those described above.The mediatorasked for an explanation,and Kiehn replied that it was"because of the Union."he spelled the word out-"U-N-I-O-N." "Don'tyou know,"Kiehn asked Reed'smother,"that there have been murders because of unions?" Ac-cording to Reed'suncontradicted testimony,Kiehn ad-mitted that he had"bothered"her, but refused to agreeto stay away from her.As the problem was unresolved, at the mediator's sug-gestion Reed,her mother,Kiehn,and the mediator wentto a meetingwith Payne at thestation on the evening ofMay 14.After a wait of about 2 hours, Payne saw them.The mediator attempted to persuade Payne to resolvethe dispute.Reed told Payne that she wanted some formof "security"before returning to work.She testified thatshewas expecting Payne to fire Kiehn, since he haddone so previously.If not,Reed indicated that shewould have been satisfied with a transfer to daytimehours,or a security system with an alarm. Payne saidthat he had been "thinking about differentwaysto putsecurity into the station,"but did not offer a specificplan.He admitted that he knew Reed was dissatisfied,and considered it possible that she would seek union as-sistance.Payne suspended Kiehn on May 10 for 2 weeks.However,as described hereinafter,the suspension waslifted and Kiehn did not lose any working time.The complaint alleges that Payne told an employeethat he saw no reason to terminate another employee be-cause the latter was Payne's only"No" vote with theUnion,and Payne might need him in thefuture (G.C.Exh. 1(g), par. 7(d)). The credible evidence supports thisallegation.11.MacKinnon'sMay 13 conversation with Petersand FindlayMacKinnon approached Peters on May 13 and saidthat they"had better meet for lunch."Findlay joinedPeters,and the two of them met MacKinnon at Denny's.According to Peters,MacKinnon said,"Well, boys, itlooks like the automation is imminent. It is a reality. Itcould come as early as this weekend.As a matter of factI think the equipment is coming in Sunday, and he[Payne]wants to fire everybody before that."MacKin- 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDnon added that Payne "wanted the firing to coincidewith the close of the pay period on May 15th.""Well, that is his plan," Peters replied."He is going tofight us with automation." "No, it is not a plan," Mac-Kinnon rejoined."Now this is a reality.This is nottheory.The equipment is coming up from DallasSunday."MacKinnon said that Payne and RichardHardy, a station engineer,had gone to Dallas a few daysbefore to check out the equipment.MacKinnon told Peters and Findlay "to do some-thing." "What about this Union?"he asked.Peters in-quired whether Payne was still serious about not negoti-atingwith the Union. The program director replied,"Well, yeah,see today he told me he doesn'tcare if theUnion wins because there won't be any employees leftand nothing to negotiate about."Jones said,according toMacKinnon,that everybody in the Union would havebeen fired if Jones had his way."How strongand tough is this Union of yours?"MacKinnon asked. "It is pretty tough,"Peters answered.MacKinnon said that he had overheard Payne on thephone remarking that"a couple of more radio stations inthe Tulsa area[were] targeted for unionization,"and thathe was "going to show them how to deal with this unionbusiness."MacKinnon told Peters and Findlay thatPayne was an "expert" and that he was planning to writea book on how"to fight the unions."Peters and Findlay asked MacKinnon whether Paynewas going to pay sick leave to Fru Fru Reed. MacKin-non replied that Payne did not intend to do so, and didnot "care how long she lays out." The employees thenasked whether Kiehn was suspended."MacKinnon kindof shook his head," according to Peters and replied"Well,yeah,he is suspended.""Some suspension,"Peters rejoined,"[H]e hasn't missed one of his Sundayshifts yet."MacKinnon then stated,"Well, see,he is notever going to be fired because he is Payne's only 'No'vote." Peters' version of these statements by MacKinnonwas corroborated by Findlay, and was not contradicted.Peters also testified thatMacKinnon said that SalesManager Jones"had beenegging Payne" to fire all theemployees in the bargaining unit.MacKinnon also statedaccording to Peters that Jones approached MacKinnonand asked what it would take to get the employees todrop the Union.Jones suggested that Peters be givenback his morningshow and begranted "a little raise."MacKinnon replied that it was "a little late for thatnow."a sJones denied telling Payne or MacKinnonthat if hehad hisway everybody in the Union would be fired, andthe parties stipulated that Payne, if recalled as a witness,would have denied that he made most of the statementsattributed to him by MacKinnon. However, the relevantcomplaint paragraphs allege, as unlawful,statments madeby Program Director MacKinnon to employees, notasPeters askedMacKinnon during this conversation whether hewould tell the truth under oath. The program director replied affirma-tively,but said that it would take a five-page letter, or that he would"write a book," according to Peters The reference to the morning showreflects a conflict between Payne and Peters over the latter's assignmentto the company president's show when he was in Montserrat, and thelater withdrawal of this assignmentstatements madeby Payne or Jones to supervisors (G.C.Exh. 1(g), pars. 7(e), (f) and (h)). As in the case ofMacKinnon's statementsto Peters about the supervisorymeetingon April 20 Peters' testimony, in this instancecorroborated by Findlay, is uncontradicted. both Petersand Findlay were truthful witnesses, and I credit theirtestimonies.12. Findlay's May 13 conversations with Payne andJonesFindlay described conversations with Payne and Joneson May 13. About 3:45 p.m. the company president toldhim that he was going to receive an offer from anotherradio station, saying, "If I were you, I would considerit.""Does this mean I am being fired?"Findlay asked,and Payne denied it. A few minutes later Findlay re-ceived such an offer. A few minutes after that SalesManager Jones approached Findlay and asked, "Whatwill it take to get everything around here back tonormal? Is it a matter of more money? Is it a matter ofwanting to expressyour creativity? Is it you want yourego satisfied? Is it self-satisfaction?What is it?" WhenFindlay replied that he was in poor financial circum-stances, Jones said that Findlay was worth more money,and that he wished Findlay and Payne could "get to-gether on this deal." Findlay replied that if Paynewanted to talk to him, he should make the approach todo so.Jones acknowledged having a conversation with Find-lay about this time. It took place in his office, and thesalesmanagertold Findlay that the latter had not beendoing as good a job on commercials as he had previouslydone. Findlay pointed out that he had been assigned anair shift. Jones recognized this additional assignment, andasked, "What else can it be?" "Getting along with BillPayne," Findlay replied. Jones then told Findlay to go toPayne and have "a heart to heart." Jones admitted thathe said something about "getting back to normal," butdenied that the Union was mentioned, or that Findlay'sunion activities had anything to do with Jones' requestthat he improve his performance. He did not deny askingFindlay whether it was a "matter of more money," ortelling him that he was "worth more money."Jones' version of this conversation fails to deny anyaspect of Findlay's account. It is so close in detail to thelatter's averments as to amount to virtual corroboration.Accordingly, I credit Findlay's version. Jones' accountseeks to explain his "getting back to normal remark" as areference to Findlay's alleged decline in quality of com-mercials.This is artificial. In light of the offer to Findlayfrom another station obviously created by Payne, theevidence of Payne's hostility to the union movement, andhis demeanor and statements when Findlay was testify-ing at the representation hearing, it is more likely thatJones' "getting back to normal" question referred to ces-sation of Findlay's union activities.The complaint alleges that Jones asked an employeewhat would be required to terminate his support for theUnion (d.C. Exh. 1(g), par. 7(g)). The totality of the evi-dence, including Jones' "getting back to normal" remark,his inquiry about "more money," and his comment on CENTRAL BROADCAST CO.521"getting together on this deal," supports the complaintallegation.G. Respondent's Notice to the UnionRespondent's counsel wrote a letter to the Uniondated May It. According to Union Business Representa-tive Roberson,itwas received on May 15 and the enve-lope in which it came was postmarked May 13 or 14.The letter is datestamped by the Union as received onMay 15 (G.C. Exh. 18). Roberson testified that local de-liveries ofmail in the Tulsa metropolitan area take I to 2days. The letter reads as follows:As you know, at the hearing in Case No. 16-RC-8464 on April 29, 1982, Mr. William H. Payne,owner of all of the stock of the Company, testifiedabout his investigation which commenced approxi-mately one year ago with respect to the acquisitionof automated equipment to operate the radio station.The arrangements for the installation of suchequipment have been completed.There will be noneed for operators after May 15, 1982.Although the law does not require it, and eventhough your Union has not been designated as thebargaining representative,itseemed to me properthat you be informed of the finalization of the long-pending plans.The Management will make [any] reasonableeffort to assist all those who are displaced in gettingwork elsewhere.In some instances an opportunitymay be available for engaging in sales work for theStation on a straight commission basis[G.C. Exh.18].Roberson testified that there was no opportunity forthe Union to bargain over these matters,since the termi-nations had already taken place,and the Union had nonotice that Respondent intended to automate its stationor terminate its announcers.H. Interviews of New Applicants for EmploymentPeters and Findlay credibly testified that they saw var-ious individuals at the station for the first time on May14.They were interviewed by Payne, and several toldFindlay that they had been offered announcing jobs.Payne testified that he interviewed applicants for em-ployment at this time, two of whom, Jim Chase andMike Rose,were hired.Other individuals were also em-ployed.1.The PermanentLayoffsAll of the employees who had signed union cardswere permanently laid off between May 14 and 17.Mitchell was terminated by MacKinnon on May 14 afterMitchell's last newscast.The program director statedthat he had been told by Payne to inform Mitchell thathis serviceswere no longer needed.No reason wasgiven."You're kidding,"Mitchell said, and MacKinnonreplied that he was sorry. Mitchell was given a letter ofrecommendation.The remaining card signers were permanently laid offby almost identical letters, signed by Payne and MacKin-non, reading in most instancesas follows:This is to advise you that you have been perma-nently laid off at KTFX. Thank you very much foryour pastservices.Iwant you to know thatmanagement is willingto make [any] reasonable effort to assist you in get-ting back to work elsewhere. In some instances anopportunity may be available for engagingin saleswork for us on a straight commission basis.While your presence is no longer required, pleasefeel free to call us for any assistance desired.Peters was given his letter by MacKinnon at noon onMay 15 (G.C. Exh. 19), Findlay at 4 p.m. (G.C. Exh.44),Reavis at 6 p.m. (G.C. Exh. 49), and McNatt at 9p.m. (G.C. Exh. 56). Reed received her letter fromMacKinnon on Monday morning, May 17 (G.C. Exh.60),Coomes shortly before midnight on May 17 (G.C.Exh. 48), while Robb's was apparently mailed to him(G.C. Exh. 71). Coomes' letter was withdrawn by Payneas described below.With the exceptions noted herein-after, no explanation was given for the layoffs.Reavis testified that, as he was about to leave the sta-tion after receiving his notice, Payne stopped him andsaid that he was sorry to see him go, but that Payne hadto lay off his staff on the advice of his attorney "becauseof the Union." Payne denied making this statement. Re-spondent attacks Reavis' testimony, asserting that it is in-credible that Payne would say this. However, Payne didnot deny having an exit interview with Reavis, and histestimony on this issue is limited to a flat denial. Therecord discloses that Payne was a garrulous individual,as well as a rambling and evasive witness. He displayed aproclivity for spontaneous statements on a wide varietyof subjects, and it is therefore not unlikely that he madesome attempt to explain Reavis' layoff. The latter was anhonest and forthright witness, and I credit his testimonythat Payne told him on May 15 that he had to lay off hisstaff on the advice of his attorney because of the Union.As previously related, Reed and others had met withPayne on the evening of May 14 in a fruitless effort toresolve the dispute about Kiehn. Reed and her motherarrived at the station the following Monday morning,May 17, to get her paycheck. MacKinnon gave her theletter.Payne then asked Reed and her mother into hisoffice and said that the Company's action "really didn'thave anything to do" with Reed. It was somethingPayne "had to do." He said that he was going to keep"trying to get security" for Reed, and touted the advan-tagesof sales work for her.J.The Allegedly Erased Tapes-the Smoking Issue1.Summary of the evidenceMcNatt was relieved at midnight on May 15 by Jay T.Coomes. The latter testified that he tried to play a carpetcommercial, and noted that it had been "erased." Thestation contained equipment which eradicated recordedmaterial from tapes and, according to McNatt, it was 522DECISIONSOF NATIONALLABOR RELATIONS BOARDnecessary to do so regularly in order to record new ma-terial.Coomes noted the erasure in the "log."On theevening of May 16, he received a call from Payne assert-ing that 87 tapes containing the voices of Peters or Find-lay had been erased.After a brief episode during whichthe alleged erasures were said to have taken place duringCoomes' shift,the latter established that the erased com-mercial had been played during the prior shift conductedby McNatt.Payne asserted that "80 carts"were erased containingthe names of Findlay,Peters,and McNatt.He contendedthat,on the afternoon of May 15, he saw McNatt "in avery suspicious manner jump into his car" and followPeters."They went off somewhere and connived up .. .the erasure of the tapes that night when Mr. McNatt wason the air."Payne averred that McNatt had committed"sabotage."MacKinnon testified that the entire evidenceagainstMcNatt,Peters,and Findlay consisted of the factthatone commercial which McNatt had logged ashaving been played was found by Coomes, on the nextshift,as having been erased.McNatt denied that he erased any tapes maliciously,denied having received any charge that he had improper-ly erased tapes,and asserted that he first heard it fromPeters during the week following the layoff.McNattlaughed and told Peters that it was"crazy."Peters testi-fied that McKinnon called him on May 17 and said thatPayne had called in the police and the FBI about someerased tapes, and that the detective was taking finger-prints.MacKinnon added that"they know whom to sus-pect."Peters stated that he knew nothing about thematter.His last tape erasures had taken place on May 14,and all were in the ordinary course of business to pre-pare the tapes for new material.Peters testified that hefelt"threatened"by MacKinnon's statement.The pro-gram director did not ask Peters specifically whether hehad maliciously erased any tapes.Findlay denied havingerased any tapes or having been accused of doing so.The first time that charges were made,according toPeters, took place during a settlement discussion a fewdays before the beginning of the unfair labor practicehearing.The General Counsel introduced a letter to PaynedatedMay 15, purportedly signed by Reavis,Findlay,Mitchell,Reed, Peters, and McNatt.The letter assertsthat the layoffs were not made in "good faith,"and re-fuses to authorize the use of the prerecorded voices ofthe signatures for any future transmission by KTFX(G.C. Exh. 20).Payne also advanced smoking in the control room byFindlay and McNatt as additional misconduct on theirpart.Peters testified that therewas a company ruleagainst smoking,drinking,or eating in the control room,and that it was uniformly violated by announcers includ-ing Program Director MacKinnon,who smoked.2.Factual analysisRespondent's contention that 80 or 87 tapes had beenerased is grounded entirely on Payne's testimony. Hewas not a reliable witness.The possibility that the era-sures took place in the ordinary course of business, ornever took place at all, is very real. There is a variationbetween the report Payne gave at the hearing and theone he gave Coomes,concerning the question ofMcNatt'svoice as having been one that was erased. Inaddition,no charges were made by Payne against thethree employees until just before the beginning of thehearing.OnlyMacKinnon spoke to Peters, whereasPayne spoke only to Coomes.All that MacKinnon knewwas what Payne told him, plus the fact that Coomes haddiscovered one erased tape.It is unlikely that the em-ployees would have lawfully protested the continued useof their voices on tape, and at the same time would havedestroyed them unlawfully.This evidence is far too flimsy on which to base afinding that McNatt,Findlay,or Peters engaged in anymisconduct. I credit their denials and find that they didnot engage in any. I also find that Respondent did nothave any belief,mistaken or otherwise, that they haddone so.Payne's assertion about smoking is an obviouspretextual afterthought.K. Respondent's TelegraphicOffers ofEmploymentOn May 19 the Company sent telegrams to all of theterminated employees except McNatt, Peters, and Find-lay, reading as follows:"There is an opening for routinework and sales available now at minimum wage. Re-quires acceptance within 24 hours."Mitchell testifiedthat he called MacKinnon after receiving the telegram,and that the program director stated that the only workavailable was in sales at minimum wage. Mitchell repliedthat he had no training in sales,and rejected the offer.McNatt and Reed testified that they declined the offerfor similar reasons. Reed noted that her profession wasthat of an announcer not a salesperson.Respondent contended that no offers were sent toMcNatt,Peters,or Findlay because of their alleged mis-conduct concerning erased tapes and,in the cases ofFindlay and McNatt,because of smoking in the controlroom.L. Barry RobbThe only employee who accepted Payne'sofferwasRobb.Although Robb had signed a union card, his namedid not appear on either of the two letters containing thenames of union sympathizers,which the Union gave toPayne.One of the Union's charges alleged that Respond-ent discriminated against Robb because he gave testimo-ny under the Act (G.C. Exh.1(e)).Although Robb ap-peared at the representation proceeding,he did not testi-fy, and there is no 8(a)(4) allegation with respect to himin the complaint. At the instant hearing Payne testifiedthat he "knew that[Robb] had signed a card." He gave avariety of reasons for his knowledge-that Robb's nameappeared on one of the two union letters(which was nottrue), that he saw Robb at the representation hearing andassumed that the employee had signed a card,and thatRobb told him so prior to the unfair labor practice hear-ing.Despite the limited nature of the telegraphic offer,Robb was actually continued in employment as an an-nouncer and was thereafter promoted to production di-rector,as is shown hereinafter. CENTRAL BROADCAST CO.523M. A Change in Station Programing1.Payne's purchase of and negotiations for newequipment in 1982Respondentwas operatingwith old broadcastingequipment,and ordered new equipment from ControlTechnology,Inc. inFebruary (R. Exh. 11). It was in-stalled inMarch.MacKinnon and Payne said that it im-proved the sound of the station. Payne asked Findlay hisopinion of it in early April, after Payne's return fromMontserrat, and Findlay expressed approval. Payne toldFindlay that it cost about $125,000, that Payne wouldhave it paid off by mid-July, and that he could chargehalf his competitors' price for a commercial, give em-ployees a raise, "and still take home $20,000 a month."Payne said that the new equipment gave him the optionof being "live" or "recorded."Findlay testified that he had a conversation about May12with Richard Hardy, the engineer who had installedthe equipment. Findlay asked Hardy whether this equip-ment was "needed for automation." According to Find-lay,Hardy gave a negative answer, saying that it was de-signedfor "hands-on use" by "Audiotronics, the peoplewho designed the board." Hardy, a witness called by Re-spondent, testified initially that the equipment was "capa-ble of being automated." However, he acknowledged theconversationwith Findlay, giving a slightly differentversion of it. Hardy grouped the various items whichhad been purchased as "production room" and "controlroom" equipment, and said that, had he been making thedecision, he would have purchased the production roomequipment"because you still have to produce commer-cials even in automation." However, "as a businessman,"he probably would not have purchased the control roomequipment if an automated system was being contemplat-ed. "But if I was going to automate and be live together,work them back and forth," Hardy testified, "then youwould need the console." Payne said that he disagreed.In attempting to establish the purchase as evidence of adecision to automate, Payne said that the automationmight"go out," and he would then have to fall back onthe board in the control room. The new equipmentworked well according to Hardy. Peters testified that theequipment had little to do with automation. Corroborat-ing Hardy, he said that the control board equipment wasnot necessary for automation.As indicated above, Payne returned from his trip toMontserrat about March 30. He attended a radio stationconvention in Dallas during the first week in Aprilbefore returning to Tulsa, and discussed the "ABC SuperRadio" concept with Frank R. Call. According to Call, awitness for Respondent, he met Payne in Dallas on April5 and explained the "Super Radio" system as a 24-hournational radio signal transmitted by satellite stationsthroughout the country. Payne signed a "binder" for thissystem,whichgave him an optionor "first right of refus-al" to have an ABC Super Radio franchise for the Tulsaarea.he paid $1 for the option. About a month and a halflater,when Call was in California, he received a callfrom Payne stating that the latter was ready to sign acontract.About May 15, Call met Payne in Tulsa andan agree-ment was executed, subject to approval by Payne's attor-ney. Payne expressed concern about initial outlays. Thecontract substantially reduced the usual charge for$15,000 in equipment (much of which Payne alreadyhad), and ABC waived the first three monthly servicefees estimated to be about $2500 each. Since ABC SuperRadio featured rock music, implementation for the agree-ment would have meant a change from Respondent'sformat of country music. Respondent's attorney andmember of the board of directors, Paul Kessler, testifiedthat he opposed the change in format and that the boardofdirectors didnot approve it.According to Call, he thereafter requested that Paynesign a new contract removing the contingency (requiringattorney approval), and ABC Super Radio paid Payne'sexpenses for a trip to New York for this purpose. Duringthis trip, Payne asked Call whether the Super Radioequipment was "compatible" with automation. Accord-ing to Payne, ABC Super Radio "pulled the plug" andcanceled the entire project. This took place June 17, ac-cording to Payne. He had not signed a new contract.About May 10 Payne and station engineer Hardy wenttoDallas toexamine a"Shaeffer" automation machinebeing sold by a firm called "Century 21." It was a usedmachine, but functioned well in Dallas. Century 21 al-lowed Payne the free use of the equipment for severalmonths, and Payne accepted. It was shipped to Tulsaalmost immediately, and Hardy assisted the Century 21representativein installingiton May 15. Both the func-tioning of the machine and its operation caused prob-lems,however.The Century 21 representative wasunable to correct its technical deficiencies within the firstfew days after its arrival, while inexperienced operationresulted in "overlaps." Hardy stated that some of theseproblems could have been avoided if the station hadtaken about 1 week to learn the new machine. Accordingto Coomes, who operated it, the automation device wasprogramed incorrectly by Anita Seamon with Payne's as-sistance.After about 3 days, on May 18, Payne orderedthe Shaeffer machine returned to Century 21. Peters tes-tified that he had previously worked with a Shaeffersystem, and that it was normally tested I to 2 weeksbefore operation.A few days later, Respondent received a "sequencer"from Control Technology, Inc. This item had been partof the station's February order with that firm, was notthen available, and had been back-ordered. It was to beused in conjunction with the equipment ordered fromControl Technology.Station engineer Hardy described the Shaeffer systemand the sequencer as "brains," the former being a "smartbrain," and the latter a "dumb brain." The Shaeffer ma-chine included "a microprocessor control system. It is asoftware system and it has the ability to an extent tothink for itself, make decisions at any point in time with-out the aid of a human being." The sequencer on theother hand can do "basic switching functions and basicdecision functions but it does not have the ability tothink for itself." The Shaeffer system cost about $10,000,and the sequencer about $2500, according to Hardy. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoomes, who had had prior experience withautoma-tionmachines, described the station operation prior toMay 15. There were three reel-to-reel playback units andsix tape cartridge machines. The announcer-operator onduty had to push a button every 2 to 3 minutes to startthe next song or commercial announcement. With re-spect to weather forecasts, public service announce-ments, and other "live" broadcasting, the announcer-op-erator would either speak into the microphone or play aprerecorded tape by "pushing a button." A Shaeffersystem, if programed correctly, operates automaticallywithout human intervention for 6 hours. (Payne said thatthe Shaeffer system was designed to run a station byitself for an entire weekend.) During Coomes' prior ex-perience with a machine similar to Shaeffer at anotherstation, "on the air" people were still required. They uti-lizedtheir time to produce commercial and other prere-cordedannouncementswhich were then inserted into themachine.With the sequencer, however, the commercialor other recorded announcement would have to bechanged manually as needed. The number of such oper-ations depended on the station format, and at KTFX itwas about five or six times per hour, or once every 10 to12minutes. Payne said that the sequencer would run"from up to 15 minutes at a time to as much as 2 hours,depending on how we figure the stuff."Payne testified that it was his intention to use theShaeffer system only until the sequencer became avail-able, andthen to use the latter to "fire" the ABC SuperRadio satellite. Payne did not relate his plans to Century21when it gave him the Shaeffer machine. He askedControl Technology in mid-March about the back-or-dered sequencer, but did not press for delivery. The se-quencer "was not essential to operating the way we wereoperating at that time (i.e., mid-March). I wasn't realconcerned about it," Payne testified. He was asked oncross-examinationwhether he wanted "a fully automatedsystem" between May 19 (when the Shaeffer machinewas shipped back to Dallas) and June 17 (when helearned that the ABC satellite would be unavailable).Payne's answer was "No." He explained that the se-quencer was simpler to operate, and that it worked.2.Operation of the station after May 15-the newemployeesNone of the employees, including those newly hired in1982, had received advance notice that Payne intendedto automate the station. Payne explained that it was im-portant not to make this disclosure, otherwise employeeswould tend to leave before automation allegedly becameoperative.Payne testified that he did not rehire the laid-off em-ployees after the Shaeffer system was returned to Dallasbecause he only needed"someone at minimum wage tosit at our board and punch buttons and not announce aswas the previous way of doing things." Respondent'scounsel argued at the hearing:"Today theymay makesome tapes that somebody pushes in a[nd] pushes abutton, but there is no one there and hasn't been sinceMay 15th that does so-called on the air."These statements are not accurate. Prior to May 15 the"announcers" actually performed a variety of functions.They "announced live" into a microphone which simul-taneously projected their voices over the airwaves, andthey prerecorded their voices for later transmission.Payne denied this latter function, but his testimony isuntrue.The controversy over the unit placement ofFindlay involves the prerecording of announcers' voiceson commercials for later transmission.Payne admittedthatMitchell'snewscastswere prerecorded just beforethe layoffs, and Peters testified that they had been rou-tinely prerecorded. Payne at one point conceded that thelaid-off announcers prerecorded part of their work prod-uct.He first contended that the unit asserted as appropri-ate by the Union, including "on-air" announcers, meantonly announcers whose voices were heard live at thetime of transmission, but admitted at the hearing that theunit also included announcers whose voices had beenprerecorded.The announcers also operated the machinery whichcaused the taped musical numbers to be played, occa-sionally interjecting an introduction (intro) between num-bers, or makingother "live"announcements.A more ac-curate job title would be "announcer-operator," sincethey both announced and operated the machinery whichplayed the musical numbers. Payne agreed that part oftheir duties consisted of the pushing of buttons. Prior toreceipt of the sequencer, they had to operate the machin-ery about once every 2 to 3 minutes, and I creditCoomes' testimony that the sequencer at KTFX was pro-gramed to require human intervention every 10 to 12minutes.Payne said that he went to a "three-in-a-row" format.In explanation, the company president averred that thisprovided for the playing of three musical numbers in arow without the sound of a human voice.He explainedthat it increased the amount of music and decreased theamount of talk on the air, thus arguably decreasing theneed for announcers. However, Peters testified that thethree-in-a-row format already existed at the time hebegan working for the station in April. He had had aprior conversation in February with formerProgram Di-rector Dwayne Helt, during which the new format hadbeen explained. Peters described the meeting with Heltin detail, and I credit his testimony. It follows that the"three-in-a-row" format, which was instituted prior tothe hiring of the alleged discriminatees herein, could nothave been a reason for their layoffs.The announcers on occasion performed entire "Live"shows or programs before May 15, either inside or out-side the studio (a "remote"). Payne insisted that pro-grams,as distinguished from commercials, were "live."Commercials were customarily prerecordedin a separateroom, since this involved a blending of the script withappropriatemusic or other sounds and the use of dis-criminating taste.McNatt testified that the taping of acommercial constituted an attempt by the announcer touse the tone of his voice to persuade his listeners to buya product. The production of commercials was called"production," and employees such as Findlay had pri-mary responsibility for making them. After productionthey were played on the air by the "announcer-operator" CENTRAL BROADCAST CO.525on duty in accordance with a log which gave him in-structions.What Respondent did after May 15 essentially was tocontinue most of these functions unchanged, but to alterthe assignment of them and to hire new employees toperform some of them. Thus, new employee Jim Chasewas hired about the time of the layoffs as "productiondirector" and performed work which was "similar" tothat performed by Findlay, according to Company Presi-dent Payne and Respondent's records (G.C. Exh. 65).Lisa Salley was hired about the same time to do farmand ranch reporter work and to produce an agricultureshow. Payne agreed on cross-examination that Mitchellhad done some of that work. Anita Seamon, a copywrit-er, became "assistant production director" according toPayne, and recorded and "dubbed" commercials andvoice tracks which had been Findlay's work. Seamonand Payne also recorded news programs, work whichMitchell had done. Although Payne attempted to distin-guish Mitchell's work from Seamon's on the ground thatthe former's newscasts were longer and "live," he agreedthatMitchell recorded his programs "toward the end,"and that Dennis Mitchell's and Seamon's news programswere then "substantially alike."Seamon also played recorded commercials on the air,according to Payne. Mike Rose, a former employee, wasagainretained and was utilized to prerecord announce-ments and commercials.S9 Payne explained a May 20work schedule published by the Company with variousindividualsdesignated as "On the Air Personalities"(G.C. Exh. 24). This refers to an individual whose voiceappears on the airwaves either live or prerecorded, ac-cording to Payne. The schedule lists Anita Seamon andnew employees Mike Rose, Ralph Emery, Jim Chase, as,.ontheairpersonalities."40Coomes testified thatChase's voice was broadcast both live and prerecorded.The schedule also lists three supervisors-MacKinnon,Jones, and Payne. Sales Manager Jones testified that hedid prerecorded announcing. The company presidentconceded that he and MacKinnon announced "live," andCoomes testified that Payne increased his production ofcommercials after the layoffs. Payne denied this, but Icredit Coomes.Other employees listed on the May 20 working sched-ule had their voices broadcast by the station. The sched-ule lists Dave Kiehn, who assertedly had been suspendedby Payne because of the events in connection with FruFru Reed. Although the schedule indicates that Kiehnhad only board and telephone button-pushing responsibil-ity, it is clear that he appeared on the air. Coomes testi-fied that Kiehn performed announcing duties. Peters saidthatKiehn never missed a shift. The schedule listsKiehn's time as 6 a.m. until 12 noon on Sundays-theseAccording to Payne,Rose was a former employee who had beenabsent because of treatment in an alcoholic and drug rehabilitation center,and left soon after returning to the station in May Payne insisted thatRose,who is listed as "Rose Productions"on the May 20 working sched-ule,was actually an independent contractor I find it unnecessary to re-solve this issue because the relevant fact is that Rose spoke into a micro-phone,and his voice was transmitted over the air40Although the schedule lists Lisa Salley as having only board andtelephone responsibility,this is clearly inaccurate because her voice washeard on the agriculture show.same time as that scheduled for the "Country GospelShow." Payne admitted that Kiehn ran this show, andthat there was no change in his duties. The companypresident explained his lifting of Kiehn's suspension bythe fact that Reed had not returned to duty, and thattherefore he would be justified in bringing Kiehn back.However, he never gaveReed achance to return. Thelatter testified that she heard Kiehn on the air Sundaymorning, May 16. This was less than 48 hours after herFriday evening meeting with Payne in an attempt to re-solve the Kiehn problem in which Payne had promisedto try to find adequate security for her. Instead, on May17, the day after Kiehn's appearance on the CountryGospel Show, Reed was laid off as described above.Payne testified that Robb was laid off on May 16 andrehired a few dayslaterafter responding to the companytelegram. The company president insisted that Robb only"pushed buttons" atminimumwage when he returned.However, Respondent's payroll records for the periodending June 1 show that he was retained at his priorwage of $5.50 hourly (G.C. Exhs. 33(i) and (j)). Con-fronted with his records, Payne said that they were inerror, and that his subordinates had failed to follow hisinstructions regardingRobb's compensation.However,he was unable to explain why his books show that Robbcontinuedat the samerate through the next three payrollperiods (G.C. Exhs. 33(k), (1), and (m)).RegardingRobb's alleged "button-pushing" duties, theMay 20work schedulelists him ashaving only "board and tele-phone responsibility" from 12 noon until 7 p.m. on Sun-days (G.C. Exh. 24). However, the schedule also lists the"Country Countdown Show" from 12 noon until 4 p.m.on Sundays without any designated "personality" to con-duct it. Coomes testified that Robb performed announc-ing duties and MacKinnon said that he made commer-cials. I consider the partial simultaneityof the CountryCountdown Show with Robb's working hours, Coomes'and MacKinnon's testimonies,and the payroll records ashaving greater weight than Payne's testimony. Accord-ingly, I find that after Robb was rehired his voice wasbroadcast either live or on a prerecorded basis. New em-ployee Jim Chase left the station in July, and Robb wasthen promoted to production director and given a raiseto $6.25 hourly (G.C. Exh. 33(h)).Asked to specify the unit work that survived afterMay 15, Payne answered: "The image liners, the stationsells, the song intros, the weather, the time, the tempera-ture, the public service announcements, the commercials,the public affairs programming, the religious program-ming,theRalph Emery [S]how, [the] Country MusicCountdown, the Farm Show or a facsimile of same, thenews." The only difference that a listener to KTFXwould perceive was most music "back-to-back." Accord-ing to Payne, the product that went over the air was"substantiallysimilar."Payne testified:The programming complement on May 20 was alsosimilar.Itconsisted of 12 individuals, includingthree supervisors.Ten of these individuals per- 526DECISIONS OF NATIONALLABOR RELATIONS BOARDformed announcing duties.41Their voices weretransmitted over the airwaves,either "live" or asthe result of prerecorded taping.Two ofthem, one-sixthof theprogramming complement,operatedmachinery and did not speak into a microphone.42Although numerous "button pushers" were hired afterMay 15, therewas rapidturnover, and Payne testifiedthat theMay 20 schedule continued to be the basicschedule.The Company's compilation of its recordsshows that it hired 10"telephone attendants"beginningJuly 31,45 that 6 had departed by the middle ofAugust,44 while 4 assertedly remained at the time of thehearing(G.C. Exh.65).45Respondent'scounsel statedthat the Company's compilation of its records was notentirely accurate.MacKinnon mentionedonly bookkeep-er TammyBowman asa button-pusher. Payne identifieda "Shaundai Kaye(Bowen?)"as a "receptionist and ma-chine watcher-programmer," but later admitted that sherecorded "the Louisiana Downs," i.e., spoke into amicrophone. The company president stated at the time ofthe hearing that he had"two minimum wagers duringthe week and part-timers on the week-end." They alsoperformed duties other than button-pushing. I considerthe evidence of employee duties subsequent to May 20 tobe too fragmentary to rebut the presumption that thesame one-sixth fraction of button-pushers did not in-crease after May 20, and that they also engaged in func-tions other than programing.In summary,MacKinnon and Payne continued tobroadcast "live," and eight other announcers did so on aprerecorded basis. The Company hired a few new em-ployees whose job was to run the sequencer by pushingbuttonswhichinitiatedtaped projections of music orhuman voices, but this work was combined with nonpro-graming duties."Button-pushing"had been one of theduties of the pre-May 15 announcers on older equipment.After May 15 there was a somewhat greater amount ofprerecording rather than"live" transmission of humanvoices,and somewhat more "button-pushing,"However,the number of employees engaged exclusively in "button-pushing" was small,while the 10individuals engaged ineither direct or taped-voice transmission were 2 morethan the 8 employees in the pre-May 15 unit of announc-ers.3.Economic effect of the new proceduresThe effect of the sequencer and the new procedure isrelevant in light of Payne's assertions that the changeswere dictated by requirements of economy. As notedabove, Respondent's accountant Kloehr in February hadpointed to Payne's purchase of new equipment and an in-crease in"programming"costs.The Company'smonthly41Company President Payne, Sales Manager Jones,Program DirectorMacKinnon,Anita Seamon,Dave Kiehn,Barry Robb,and new employ-ees Ralph Emery,Jun Chase,Mike Rose,and Lisa Salley42 New employee Derrick Henry and office clerical Cindy Lopez43Derrick Henry,Steve Radley,Kathy Hale, Steve Chaney, DebiIrons,Pat Callis, Shaundai Bowen,Vince Outline, Brad Causey, andValerie Ellison(G C Exh. 65)44 Henry,Radley,Hale, Chaney, Callie,and Ellison(G.C Exh 65)45 Irons, Bowen,Guthrie,and Causey(G C. Exh 65)financial records, prepared by Kloehr, show that totalprograming expense was about$9500 inJanuary (G.C.Exh. 34(r), p. 365). The figures for February and Marchare inconclusive because of the bookkeeping errors. InApriltotal programing costs were about $16,750 (G.C.Exh. 34(u), p. 458). They dropped to about $10,000 inMay, June, and July, but rose to over $15,500 in August(G.C. Exhs. 34(v), p. 494; 34(w), p. 529; 34(x), p. 565;and 34(y) p. 600).As set forth above,after lossesfor January and Febru-ary, the station had a combined net profit of about$14,000 for March and April, which increased to over$14,000 in May. However, the June profit dropped tobelow $4000, and Payne admitted that profits declinedafter installation of the new equipment.N. Jay T CoomesCoomes was a college student majoring in telecom-munications. On April 13 he applied for part-time workas an announceratKTFX, and had an interview withProgram Director MacKinnon.During that interviewMacKinnon told Coomes that he was trying to create "amore live sound at the station." Coomes also applied forpart-time announcing work at another station. As indicat-ed above, he was hired by KTFX on April 16. About 3days later, on April 19, he received notice of his accept-ance by the otherstation as a part-time announcer, andbegan work there shortly thereafter. On April 20 hesigned a union card, and Respondent received writtennotice of his support of the Union the next day, as relat-ed above.Coomes approached Sales Manager Jones about April28, and requested sales work during the summer in addi-tion to part-time announcing. Jones replied that thiswould be possible, with the sales work on a commissionbasis, plus continued announcing duties.On May 15 Payne told Coomes that KTFXwas goingtomake layoffs because it was installing"automationequipment" the following day, and that Coomes' lastshiftwould be on May 17. As indicated previously,Coomes worked Fru Fru Reed's shift on Sunday morn-ing,May 16. The Shaeffer machine had arrived, andCoomes operated it. MacKinnon told Coomes to come inand work the evening of Monday, May 17. However, onthat day Coomes received a permanent layoff noticefrom Payne. The notice listed Payne's "understanding"that Coomes had arranged to engage in sales work on "astraight commission basis" (G.C. Exh 48). Coomes calledPayne on the evening of May 17, and asked him whatwas "going on,"and whether Payne wanted him towork that night. The company president replied affirma-tively, and added that he would check with his attorneyto see whether he was supposed to have given Coomesthe notice. Payne repeated this statement to Coomes thenext day, May 18, but asked Coomes to return the layoffnotice, and the latter did so. The complaintalleges thatCoomes was discriminatorily discharged on May 15.Coomes worked the midnight to 6 a.m. shift on May21, and was relieved by Payne. The company presidentasked Coomes whether he told Peters that the "automa-tionmachine" had been taken out, and Coomes gave a CENTRALBROADCAST CO.negativeanswer. According to Coomes, Payne then saidthat "those guys" (referring to the laid-off employees)46.,were only hurting themselves," and that Payne wishedsomeone "would get themessagethrough to them thatthey should get other jobs." Coomes' testimonyis uncon-tradicted, and I credit it. The complaintalleges thatPayne's statementwas unlawful (G.C. Exh. 1(g), par.7(j)).On May 21 Coomes saw Respondent's posted scheduleof work, and observed thathis namedid not appear on it(G.C. Exh. 24). About 3 dayslater, onMay 24, Coomesasked Payne abouthis statusas an employee. The com-pany president replied that Coomeswas in sales.Coomessaidthat the only way he could talk about sales workwould be in conjunction with "a couple of air shifts" sothat he could stay "on the air." Payne replied that if heput Coomes back "on the air" he would only be "punch-ing buttonsatminimum wage," and Coomes said he wasnot interested in that. The amended complaintallegesthatthis constituteda unilateralchange in an employee'sworking hours and schedules violative of Section8(a)(1)and (5) (G.C. Exh. 1(n), par. 16(d)).According to Coomes, he told Payne on May 24 thathe would be working as a full-time announcer for theother station beginning about June 4, but wanted to con-tinuedoing part-time saleswork for KTFX thereafter.Payne voicedno disagreementwith this arrangement. Inthemeantime,betweenMay 24 and about June 4,Coomesagreedto do sales work, and requested continu-ationof part-time announcingduties.He offered to do anadvertising show on the air for straight commission, butPaynemade nodefinite response. It was agreed thatCoomes would not be reporting to the office on a regu-lar basis.In another conversation onMay 24, Payne toldCoomes that he would fight "this union thing" if it "tookfive, ten or how many years," and that none of "thoseguys,"referringto the laid-off employees, "would evercomeback to work for himagain."Payne denied sayingthis,but hewas a lessreliablewitness than Coomes,whom I credit. The complaint alleges that Payne's state-ment on thisoccasion was unlawful (G.C. Exh. 1(g), par.7(k)).On June 3 Payne called Coomes and, during thecourse of a conversation, told him that he had neverbeen "any good" at KTFX. Coomes had made somesales,but had been unable to get his advertisementsbroadcast over the air to his satisfaction. He went to thestation on June 4 intending to resign because of thisreason,but did not see Payne or Jones,the sales manag-er.Coomes saw MacKinnon, and told him the impor-tance of his communicating with Payne or Jones. Theprogram director said he would get one of them to callCoomes, but the latter heard nothing further. On June 7he started working full time for the other radio station.Coomes thereafter made several attempts to reach Payneor Jones on the phone, without success.16 Coomes on cross-examinationinsisted that "those guys" referred tothe laid-off employees, even though one of them was afemale(Reed),rather than to the three male employees who did not receive telegrams toworkin sales527On August 23 Payne wrote Coomes a letter statingthat he was "astonished" and "disappointed" to learnthat Coomes claimed to have been discharged. Payne ob-served in his letter that the layoff notice had been with-drawn, that Coomes had continued to work at KTFXand the other station, and that Payne thought he was"stillactivelyworkinguntil[he] ceased to show up"(G.C. Exh. 26).In his testimony Payne gave a different version ofCoomes' duties after May 15. He did both announcingand sales work, then quitannouncingbut didsome saleswork, and finally failed to show up. I credit Coomes'version, and find that his name did not appear on theMay 20 work schedule (G.C. Exh. 24), that he thereafterasked Payne about his status, and that the latter repliedthat if he went back on the air he would be punchingbuttons atminimumwage. I also find that Coomes re-fused to accept this and continued to requestannouncingwork without agreement from Payne. He nonethelessmade sales,but was unable to get his work on the air ashe had sold it. Coomes intended to resign because of this,but was unable to get return calls from Payne or Jonesand therefore never communicated a resignation.0. AdditionalConversations Between Peters andMacKinnonPeters testified that MacKinnon called him at home onthe morning of May 18 and asked, "Well, when are yougoing to hit me with an injunction?" Peters replied thatsuch matters "take a little time." He and MacKinnon hadpreviously discussed injunctions in labor managementdisputes.MacKinnon called again on June 6, accordingtp Peters, and said that there was a new hiring policy-an applicant for employment would have to agree not tobecome involved in union activity prior to being hired.Peters' testimony is uncontradicted and I credit it. Bothof these statements by MacKinnon are alleged to havebeen unlawful (G.C. Exh. 1(g), pars 7(i), (1)).P. Respondent'sDefense1.The alleged independent 8(a)(1) violationsWith respect to the allegations of violations of Section8(a)(1),Respondent either denies that the alleged state-ments were made or actionstookplace,or denies thatthey were unlawful.As proof ofits allegedly neutral po-sition toward the Union,the Company points to a noticewhich it posted on April 22 disavowing an alleged offerof an employee to pay sums of money to other employ-ees for voting against the Union(G.C. Exh.13).Paynetestified that the employee who did this was Kiehn.2.The alleged 8(a)(3) violationsa.The "decision to automate"(1) Summary of the evidenceAs described above, Respondent contends that its fi-nancial condition justified and caused its "decision toautomate," which led in turn to the terminations of the 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDannouncers.Payne had various conversations about auto-mation in 1981 and early 1982, heretofore described.The "decision to automate" was made on April 2, ac-cording to Payne. He testified that he decided to "cutdown on personnel and cut down on expense."Payne'snotes assert that he returned from Montserrat on March30, and met that day and the next in Arlington with "T.J.Donnelly," with whom he discussed his "financialplight and the possibility of automating/satellite" (G.C.Exh. 75, p. 3). For the next 3 days, April 1-3, Payne wasin Fort Worth, according to his notes, participating in an"Idea Bank Convention." He talked with "Dave Gif-ford" and "Bill Quigg," and, on April 2, called SalesManager Jones in Tulsa.Payne's notes of this conversa-tion read as follows:On this day Icalled Paul Jonesfrom Ft. Worth ...and told him I had beenracking my brain on exact-lywhat to do and that I had decided to automatebut Iwas also goingover and look at the ABC Su-peradio thing at theNAB onSun. Jones was some-what disappointedin us goingaway frompersonali-ty radio but I told him it was the only way out forus.HERE IS THE KEY TO WHY? A UNION... I believe Findlay probably or Peters over-heard my conversation with Paul [Jones] and decid-ed to go the Union routethinkingthat would savetheir job [sic] sinceI told him on the phone thatday that we wouldn'tneed a newsmanwith thenew automationand wouldn'tneed all the expen-siveDJ's. (Later, we found out how they couldlisten in onour calls without being detected.) [id.]Jones corroborated Payne on the issue of the assertedApril 2 telephone call, and his general veracity is there-fore in issue. He testified that he was employed by Re-spondent in December 1981, and became sales managerthe first week of January 1982. Jones asserted that he ter-minated about half the sales force in January and Febru-ary because of nonproduction. Asked on cross-examina-tion to recall some of those individuals, Jones named"Brian Burdette, Sue Goad, Rich Proper, and MarilynBurch." No such names appear on Respondent's payrolljournal for January or February, nor on its list of em-ployees beginning with those hired in 1980 and terminat-ed in 1982 (G.C. Exhs. 33 and 65). I conclude that Jonesmanufactured this testimony out of whole cloth.Jones asserted that Payne called him from Dallas onApril 2, and said that his father had suggested that hesell the radio station. Payne refused to do so, and statedto Jones that various individuals at the Idea Bank hadadvised him to automate the radio station immediately.Payne told Jones that he was doubtful whether he woulduse a Shaeffer unit or the ABC Super Radio satellitesystem. Jones voiced concern about the latter, since ithad a rock and roll format whereas the station playedcountry music. Jones averred that Payne told him thathe planned to automate the station "immediately." Jonesagreedto dowhat was required,according to his testi-mony.47David Gifford,general manager of a radio station inErie, testified that he met Payne at an "Idea Bank Con-vention"inDallasduringApril, and that they talkedabout "a lot of things" including automation, which Gif-ford's station had instituted. Gifford said that Payne toldhim that he had made a decision to automate, and thenasked Gifford whether he had made the right decision.Gifford responded with a discussion of malfunctioning ofequipment and different sales techniques.Donald C.Schiel, a sales coordinator in the radio business, testifiedthat Payne called him "the week of April 12" and saidthat he had decided to automate.William Quigg, president of a group of radio stationsin Indiana and Ohio, testified that he met Payne at anIdea Bank Convention in Fort Worth between April 1and 3. They discussed automation systems and econom-ics.Payne expressed an interest in satellite programs, buttherewas no specificdiscussionof a Shaeffer system.Asked whether Payne said that he had decided toinstallan automation system, Quigg replied: "I don't know thathe had specifically made up his mind. He had told me hehad thoroughly investigated automation systems and theconcept."Respondent elicited other evidence on the date of the"decision to automate." Thus, Cecil Powell, who was inthe food and advertisingbusiness,testified about a con-versation he had with Payne on April 8. In response to aleading question, Powell testified that this concerned"automating" the station. He later testified that he couldnot give the conversation verbatim, but that his "impres-sion"was that Payne told him the latter was going tohave "the most fully automated, most powerful signal inthe Tulsa market."Respondent also called James C. Hiner, who promotedrodeos and did business with KTFX. Hiner asserted thathe had a conversation with Payne on April 6. The wit-ness"had heard that Payne was going to automate (or)had automated that station," and was concerned about itsimpact on business relationships.According to Hiner,Payne informed him that Payne had automated his sta-tion and would not need "as many disc jockies [sic] be-cause it would be all done by machines." The partiesstipulated that various other individuals, if called, wouldtestify that Payne told them about April 6 that he wasgoing to automate his station.In contrast to Respondent's evidence, during Coomes'employment interview on April 13, Program DirectorMacKinnon said that he was trying to "create a morelive sound at the station." Findlay testified that he had aconversation onMay 18 with Bob Backman, whomFindlay identified as a former general manager ofKTFX. Backman asserted to Findlay that Payne on49 Jones, following up Payne's assertion of eavesdropping during theasserted April 2 conversation, testified that-on another occasion whenPayne was on the telephone back in Tulsa-the company presidentthought someone was listening on the line.Jones contended that he foundFindlay in another roomlisteningto the phone with a tape recorder play-ing CENTRAL BROADCAST CO.529many occasions had said that he was "totally against au-tomation as an operating philosophy for a radio station."(2) Factual analysisThe credible evidence does not support a conclusionthat Respondent's financial condition warranted full au-tomation of the station,or that any such decision wasmade prior to the filing of the representation petition or,indeed,that if made it was ever implemented.As toRespondent's finances,the reports of its certifiedpublic accountant show that it had more than twice asmuch net income for the 12-month period ending June1982 as it had for the prior period.Although the Compa-ny had 3 months of losses in the 8 months ending Febru-ary 1982,it still had a cumulativeprofit ofover $20,000for those 8 months, almost equal to its entire profit forthe last fiscal year.The last monthlyreport of whichPayne had any knowledge prior to the filing of the rep-resentation petition(inApril)was the report for March,which showed a substantialprofit of $37,666.72.Al-though accountant Kloehr testified that this was a"fluke,"and that the March "profit"balanced out withtheApril"loss" for an approximate combined$14,000profit forboth months,he did not give this opinion toPayne untilMay. Accordingly,Payne's actions in Apriland the firstpart ofMay were engaged in at a timewhen he had reason to believe that his figures for Marchshowed the largest profit of any month for the fiscalyear,and when his 9-month profit ending March 1982was more than 2-1/2 times his entire profit for the pre-ceding fiscal year. Payne told his employees in hisspeech to them onApril 20, "1 look at our expensestoday,programming and sales and everything else com-pared to a year ago,even though it is not as good as Iwould like it to be,it'sa wholelot better thanitwas."Nonetheless,he insisted on tinkeringwithhis program-ming format,and ended up with total programming ex-penses about$6000 higher in August that they were inJanuary.In evaluating Payne'sdecisional processes regardingprograming changes,it is important to distinguish whathe actually did from what he said he was going to do,and from what others advised him to do.Thus,after as-serted financial troubles in late 1981 and early 1982, ac-countant Kloehr gave Payne a gloomy picture of the sta-tion's financial situation,and protested an increase in pro-graming expenses. Nonetheless,seven of the eight al-leged discriminatees in this proceeding-all announcers-were hired beginning in late January 1982-one duringthat period (Mitchell), one in February (McNatt),threeinMarch(Peters, Findlay,and Reavis),and two in April(Reed and Coomes). Respondent hired another announc-er,Salley,in June.These actions are inconsistent withthe station's allegedly poor financial structure and withPayne's asserted interest in automation.The companypresident sought to attribute responsibility for the hiringstoMacKinnon,said that most of them took place whilehe was in Montserrat,and called himself a "poor manag-er" for not giving MacKinnon adequate instructions.These statements are factually incorrect.Only two of thenew announcers-Findlay and Reed-were hired whilePayne was on vacation.The otherfivewere hired whenhe was present, and he retains responsibility for failing totellMacKinnon, before leaving on vacation, about hisprofessed plans to cut expenses by reducing announcers'salaries.Although Payne professed dissatisfactionwith thehiring of Peters and Findlay, he did not terminate themuntil after he had received knowledge of the union cam-paign and the representation proceeding. Although heclaimed that he decided to cut down on personnel onApril 2, Reed, Seamon, Coomes, and Salley were hiredafter that date (G.C. Exh. 65).Another oddity is the fact that none of the new an-nouncers was told during the hiring process about theimminent demise of the new jobs because of automation.MacKinnon told Reavis during the latter's employmentinterview that he wanted people who would be therequite a while, and that he wanted to build a "decent-sounding" station. Payne, however, to explain his nondis-closure of the alleged plans for automation, said that itwould be "all over town" if he had made his plansknown, and that he would have lost advertising business."So you don't tell anybody anything until you get readyto do it in our business. You spring it on them. That ishow you are successful in this business." According toPayne, this is the reason he did not make a full disclosureat the representation hearing of his allegedly existing in-tention to automate-it would have been against his busi-ness interests.However, I do not credit Payne's testimo-ny at the unfair labor practice hearing that he was dis-simulating at the representation hearing. I infer that hebecame more sophisticated about Board law during theperiod between two hearings, and, by the time of thelatter, had learned the importance of establishing a "deci-sion to automate" prior to the union movement.The company president did, however, tell Sales Man-ager Jones about his plans, according to their testimo-nies.Nonetheless, he failed to tell Program DirectorMacKinnon, who had the responsibility of hiring an-nouncers.Payne gave no reason for this distinction.Granted the ambivalent nature of MacKinnon's personal-ity, this did not emerge until the hearing, and Payne hadno reason to doubt his loyalty during the events beinglitigated. It is incredible that Payne would have allowedMacKinnon to add to the Company's allegedly overbur-dened cost of operations, by hiring more announcers, ifhe had a way to avoid it. The fact that Payne said noth-ing to MacKinnon about automation until mid-May castsdoubt on the evidence that he said anything to Jonesbefore that time.Respondent points to two actions that Payne tookprior to the filing of the representation petition (April15) to support its postion that he "decided to automate"on April 2. The first is the fact that he ordered the se-quencer from Control Technology in February, andthereafter had it on back-order. There is no validity tothis reasoning. The sequencer was never envisaged byPayne as an automation device-it emerged as an after-thought only after the Shaeffer project collapsed. TheControl Technology purchase order included both thesequencer and control room equipment. The latter, ac-cording to station engineer Hardy, was intended for 530DECISIONS OF NATIONAL LABOR RELATIONS BOARD"hands-on" operation,and would not have been an eco-nomical purchase if an automated system had been con-templated.It is inconceivable that a company in Re-spondent's professed financial straits would have wastedthousands of dollars on equipmentforwhichithad noneed.Finally, although Payne acknowledged talking toControl Technologyinmid-March aboutthe back-or-dered sequencer, he admittedly did not press for deliverybecause"itwas not essential to operating the way wewere at that time." And yet, in 2 short weeks betweenmid-Marchand April 2,Payne somehow,almost mysti-cally, became converted to automation as the only wayto save his station. The rapidity of this professed changeof opinion and the lack of any objective data to supportitmake it incredible.The second action that Respondent relies on is Payne'ssigning of the ABC Super Radio binder.This reasoningis also erroneous. In the first place, it took place on April5,3 days afterApril2, the alleged"date of decision."All that Payne committed himself to by this action wasthe payment of $1 for an option to get the ABC SuperRadio franchise.Itwas not until a month to a month anda half later, i.e., subsequent to the filing of the represen-tation petitionon April 15, that Payne phoned Call inCalifornia and said that he was ready to sign a contract.Even when he did so on May 15 in Tulsa, the agreementwas still subject to his attorney's approval.Itwas notuntilPayne's mid-June visit to New York, for the pur-pose ofsigninga new contract without any condition,that he asked Call whether the Super Radio equipmentwas "compatible" with automation. These events do notsupport a finding that Payne decided to automate his sta-tionon April 2.On the contrary, Payne's failure to do anything specif-icabout automation untilMay 10, when he went toDallas, suggests that his decision was made after thefiling of the representation petition. Asked to explain thedelay, Payne said that he had to "sell" automation toMacKinnon.The program director, however, denied thatPayne ever discussed the matter with him.The fact that the Shaeffer machine was shipped toTulsa without prior notice to the employees who wouldbe operating it, and with no provision for a trainingperiod for so complicated a piece of equipment, suggeststhat Payne was motivated by other thanusual businessconsiderations.His action,in fact, was unduly hasty froma normal businesspoint of view,aswas his terminationof almost all the announcersbefore theShaeffer machinewas even in place,much less tested.Payne's indecisiveness about automationas late asApril 29 is clearly portrayed in his testimony at the rep-resentation hearing on that date.Therewas only a "pos-sibility,but not much probability," that he would bemaking substantial technological changes.Respondent's evidence of various"conversations" al-legedly manifesting Payne's intention to "automate" hasless probative weight than the foregoing considerations.According to Respondent's evidence,Payne made thestatements about his"intentions"in earlyApril. This isinconsistentwith Payne'sother testimony stressing thegreat need for secrecy in such matters. The conversationwith Gifford suggests that Payne questioned his stateddecision.Quigg's testimony shows that Payne had inves-tigated automation,but had not yet made a decision.Jones' testimony-that Payne said the individuals at theIdea Bank Convention had told Payne to automate im-mediately-does not accurately reflect what those indi-viduals said.Either Payne was falsifying to Jones, Joneswas distorting what Payne said,or there was no suchtelephone conversation.Powell's testimony is vague, andHiner's is probably false-it is unlikely that Payne toldHiner on April 6 that he had already automated the sta-tion."Automation,"it appears,is really a matter of fine gra-dations between human and machine functioning. I con-clude that immediately prior to the filingof therepresen-tation petition,Payne had decided to do no more thanthe previously orderedControl Technologyequipment,including the sequencer,couldbe expected to do-pri-marily improve the "sound"of the station.The purchaseof the controlroom equipment shows that Payne intend-ed to continue the use of announcers operating theequipment and doingliveand recordedannouncing,while the sequencer was intended to reduce the numberof manual operations from one about every 2 or 3 min-utes to oneevery 10 to 12minutes.Even the 6 hours oftransmission possible without human intervention underthe Shaeffer system still requires prior production and in-sertion of human voice tapes, or music,into its program-ing. Payne installed the systemhastily,and discarded itunder circumstances wherein its malfunctions were prob-ably as muchthe fault ofhuman error as they were me-chanical defects.This was not a very firmdecision tochange to "full automation."The GeneralCounselargues that the Shaeffer episode was a "charade" whichPayne engagedin to justifydismissal of the union activ-ists.(b) The individual cases(1) Fru Fru ReedRespondent contends that Reed voluntarily quit forreasonswhich had nothing to do with union activity.Nonetheless,Payne sent her a telegram offering herwork"hoping that she would not think that[he] had laidher off because of the Union. Because [he] just knew thatif [he]were in her shoes, he would perhaps feel thatway." The telegram, according to Payne, included "part-time work along with sales."To the extent that this testi-mony suggests that Payne offered Reed part-timean-nouncingwork "along withsales," it is patently false.Payne sent Reed the standard telegram offering only thepossibility of "sales work on a straight commission basis"(G.C. Exh. 60).(2) Jay T. CoomesRespondent contends that Coomes was never terminat-ed, since the May 15 notice of termination was recalledby Payne.Instead, Coomes decided to resign on June 3,and "voluntarily resigned when he accepted employmentat another radio station." CENTRAL BROADCAST CO.531(3) Barry E. RobbRobb was the only employee to accept Payne's tele-graphic offer. According to Respondent's brief, "he re-turned as a button pusher and not as an on-air announc-er."He was terminated because he was "not needed," areason which had nothing to do with union activity. Heaccepted Payne's offer to come back to another job, anda reinstatement order "would be illogical and redun-dant."(4) Bob W.Reavis IINoting that Reavis regularly worked as a painter con-tractor,and was an announcer only on weekends, Re-spondent argues that"itwould not be so[sic) sensible torequireKTFXto cease operating the business with thenew equipment which eliminates the need for weekendannouncers to provide this painting contractor with aweekend job as a disc jockey when there is no need fordisc jockeys."(5) James C. MitchellPayne testified that the station's news programs were"much shorter" than they had been previously. A con-sultant told him he should not have so much news, andthe station "does not have the manpower to be able toput out that much news anyway." Accordingly, Mitchellshould not be reinstated. His reduction in hourswasnotmore onerous, but, rather, made the job easier.(6) Rodney McNattMcNatt was given the usual notice of termination,dated May 15, which stated the possibility of "sales workon a straight commission basis." He made no inquiryconcerning this, and should not be reinstated in anyevent because of the discovery, after his layoff, that hehad engaged in the misconduct of erasing 87 tapes.(7) Joseph W. Findlay Jr.Respondent continues its argument that Findlay was asupervisor. In any event, he should not be reinstated be-cause of a recording which he placed on the air. He wasasked to appraise the quality of the Bill Payne Show and,in response,played a recording of the sound of a flushingtoilet. (Findlay admitted doing this.)(8) James C. PetersAccording to Respondent's brief, Peters "is stronglysuspicioned [sic] for potential involvement in the sabo-tage of the tapes carrying his voice," and he would "be adangerous person to be reinstated."3.The alleged 8(a)(5) violationsRespondent contends that only three authorizationcards had been signedby April 16,the date of theUnion's demand.This is incorrect,since the facts clearlyshow that the fifth card (Findlay's) in a unit of eight wassigned on April 16.Respondent argues the inclusion ofemployees whom I have excluded for reasons givenabove.The Company also contends that the Union never of-fered to prove its claim of majority status. However, theUnion handed Payne a letter on April 19 signed by fiveannouncers, stating thattheywere organizing on behalfof the Union, and another such letter on April 23 signedby two more announcers-seven out of the eight em-ployees in the unit. Payne never questioned the authen-ticity of the signatures.In response to the allegation of unilateral changes inhours and working time,Respondent argues that therewere no regular hours or schedules. It also contends thatrequiring employees to adhere to new working scheduleswas justified by a "need for order where there had beenindifference to responsibility to the public and for care ofthe new equipment." "Asking the employees to recordtheir time required no consultation with the Union. Thatis the law!"Q. Legal Analysis and Conclusions1.The alleged independent 8(a)(1) violations(a) Summarizing the factsseriatimas they are allegedin the complaint, Program Director MacKinnon, a super-visor, told employee Peters on April 20 that Respond-ent's counsel said that the ugly head of unionism hadarisen and that the station would have to do whateverwas necessary to solve the problem. In context with Re-spondent's other unlawful conduct which I find herein,and which I conclude evidences massive union animuson the part of Respondent, the statement attributed tocounsel can only have meant that the Company's "solu-tion" of the "ugly" problem would be adverse to theprogress of unionism at KTFX. In fact, its only logicalmeaning isthatRespondentwould cause the unionmovement to fail by "whatever" means were "neces-sary." The statement therefore tended to create a senseof futility in the minds of employees engaged in unionactivities and was unlawful under established law. Underanother rationale, it conveyed to employees Respond-ent's displeasure with their union activities, and thereforetended to interfere with such activities.48 It is well estab-lished that an employer's attorney of record is the em-ployer's agent within the meaning of the Act, and thefact that a statement was attributed to him by a supervi-sor, rather than having been made to employees directly,does not eliminate its coercive effect.Laredo Coca ColaBottling Co., 241NLRB 167, 171 (1979), enfd. 613 F.2d1338 (5th Cir. 1980). I therefore find that MacKinnon'sstatement violated Section 8(a)(1).(b) In the same conversation on April 20, MacKinnonquoted Sales Manager Jones as having recommended thefiring of all the announcers, most of whom were engagedin union activities.This remark, repeated by another su-pervisor,was patently coercive.Also attributed byMacKinnon to Company President Payne and Respond-ent's counsel were statements to the effect that the Com-pany had no intentionof bargainingwith the Union evenif itwon an election. The Board has held such statements48Gossen Co,254 NLRB 339 (1981),PPG Industries,251 NLRB 1146,1147 (1980) 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be unlawful,with judicial approval.49With respect tothreats to refuse to negotiate, the Board has recentlystated:The Board and the Courts have long held that pre-dictions of the effects of unionization on a Companymust be accompanied by supporting objective con-siderations that substantiate such predictions. Thisconcept was enunciated by the Supreme Court inGissel,50which noted(250 NLRB at 1345):If there is any implication that an employer mayor may not take action solely on his own initia-tive for reasons urelated to economic necessitiesand known only to him the statement is nolonger a reasonable prediction based on availablefacts but a threat of retaliation based on misrepre-sentation and coercion,and as such without theprotection of the First amendment.The Board therefore concluded that the threat to refuseto negotiate with the Union violated Section 8(a)(1), andI reach the same conclusion herein.Coca-ColaBottlingCo.ofBloomington,Indiana,250NLRB 1341, 1345(1980).(c)As described more fully above,on April 30 andMay 3 Respondent reduced Mitchell's hours, gave him asplit shift, and required him to work 3 hours daily play-ing the prerecorded tapes of another employee-workwhich Mitchell had not done as a newsman. ProgramDirectorMacKinnon told Mitchell that this constituted"harassment,"a lowering of his status,and an induce-ment to cause him to "throw in the towel,"or quit.Mitchellwas a union supporter and a witness for theUnion at the representation hearing on April 29, the daybefore Respondent started changing his hours.Becauseof Respondent's obvious union animus and the fact thatitsaction againstMitchell was taken immediately afterhis testimony at the hearing,I infer that the change wasmade because of that testimony and his union sympa-thies.MacKinnon's statement constituted a solicitation ofMitchell to quit.The Board has concludedwithjudicialapproval that such solicitation constitutes a violation ofSection 8(aXl) ofthe Act,and I make the same findingin this case.M&B ContractingCorp.,245 NLRB 1215,1228,1231(1979),enfd.653 F.2d 245(6th Cir. 1981).(d)After Kiehn broke into the station on May 8, hetold the police and Reed that it was all because of theUnion,and that he was going to teach her a lesson.Kiehn repeated this statement to the mediator,Reed, andher mother at the Tulsa City Hall. He went further andstated that there had been murders because of unions.When Reed asked Payne whether he was going to fireKiehn,the company president answered with a question:"Why should I fire my only possible'No' vote againstthe Union,when I may well need him in the future?"This statement and Payne's concomitant failure or refusalto providesecurityfor Reed revealed Respondent's will-ingness to subject her to Kiehn's conduct because of her49 Delchamps.Inc, 244 NLRB 366 (1979), enfd. 653 F.2d 225 (5th Cir1981);LaredoCoca-Cola Bottling Co,supra.10NLRB Y. Gissel Packing Co,395 U S 575 (1969)support of the Union. The statement was therefore coer-cive and violative of Section8(a)(1).Kiehn's actions were outrageous by any civilized codeof behavior. Respondent did not call him to disputeReed's version of the events. Instead, Payne testified thathis "study" revealed that Kiehn was not "all that guilty."I reject as a complete fabrication Payne's explanationthat Kiehn had a right to be in the station in the middleof a Sunday night to do a "production"-Kiehn said re-peatedly that the break-in was because of the Union.Payne had fired Kiehn previously for erratic behavior.The company president's failure to administer any effec-tive discipline on this occasion, except for the meaning-less "suspension,"demonstrates his willingness to tolerateunacceptable behavior by employees if it strengthenedhis oppositionto theunion movement.Thismanifestsethical insensitivity of significant dimensions, which canonly be explained on this record as evidence of massiveunion animus.(e) On the same day that Payne and Reed were talkingat the Tulsa City Hall, May 13, MacKinnon set forthPayne's position in his conversation with Peters andFindlay-Payne would never fire Kiehn because he wasthe Company's only "No" vote. The statement was coer-cive for the reasons given above. The evidence alsoshows that MacKinnon quoted Payne as saying that hewas going to "show Tulsa how to handle unions," andthat he did not care if the Union won because therewould not be any employees left and "nothing to negoti-ate about." This constituted a threat to eliminate employ-ees as a method of dealing with the Union, and wastherefore coercive and violative of the Act.GarryMfg.Co., 242 NLRB 539 (1979), enfd. as modified 630 F.2d934 (3d Cir. 1980).(1)MacKinnon also quoted Sales Manager Jones asrecommending to Payne that all bargaining unit employ-ees be fired-an obviously coercive statement repeatedby MacKinnon to other employees. MacKinnon also toldPeters that Jones had recommended that Peters be givenhismorning show back, and "a little raise," to whichMacKinnon replied that it was"a little late for thatnow." Jones' obvious meaning was that Peters should beoffered the indicated benefits in return for ending hissupport of the union movement.Such inducements areunlawful under established Board law, and MacKinnon'srepetition of Jones' statement constituted a tacit repeti-tion of the inducement-all that Peters had to do wasdeny that it was a "little late," and accept the offer. Ifind that MacKinnon's statement violated Section 8(a)(1).(g) The record also contains evidence of direct induce-ment by Jones. Thus, the sales manager asked Findlaywhat it would take to get everything "back to normal."Among other things Jones asked whether it was a"matter of more money," and suggested that Findlay andPayne "get together on this deal." These statements alsoconstituted an unlawful offer of benefits in return forabandonment of union activities.(h) The complaintallegesunlawful interrogation, andMacKinnon,inadiscussionof pending automationwhich Payne intended to use to fire everybody, askedPeters: "How strong and tough is this Union of yours?" CENTRAL BROADCAST CO.533In effect this question asked Peters what the Union coulddo for the announcers in the face of the imminent threatto their jobs. The Board has held that asking an employ-ee what a union could do for him is coercive.GossenCo., supra, fn. 49. A similar fording is warranted herein.(i)On the morning of May 18, MacKinnon calledPeters and asked: "When are you going to hit me withan injunction?" This was an impermissible inquiry intothe internal affairs of the Union, including its strategy inthe unfolding events, and therefore violated Section8(a)(l).The fact that Peters had just been terminated isirrelevant, since he was still an "employee"within themeaningof Section 2(3) of the Act and entitled to itsprotection.Clark & Hinojosa,247 NLRB 710, 715-716(1980).(j)On May 21 Payne told Coomes that "those guys,"referring to the terminated announcers, were only hurt-ing themselves and that Payne wished someone wouldget theword to them that they should get other jobs.The Board has found that similar suggestions by otheremployers, that their employees ford work elsewhere,were unlawful.5 i Payne's statement is additionally un-lawful here, because it is obvious that he was suggestingthat Coomes be the "someone" to carry the message to"those guys."(k)Three dayslater,on May 24, Payne told Coomesthat noneof "those guys" would ever come back towork forhim again,and that he would fight "this unionthing if it took five, ten, or how many years." It is clearthat this constituted a threat not to reinstate the an-nouncers, and that it was caused by their union activities.The Board has concluded that telling an employee thathe would not be reinstated, because of his activities pur-suant to a collective-bargaining agreement, violated Sec-tion 8(a)(1) of the Act.Allstate Specialties Co.,240 NLRB977 (1979). The same reasoning warrants a find that Re-spondent's threat herein was unlawful.(1)On June 6 MacKinnon called Peters and told himthat Respondent had a new hiring policy, and that appli-cants for employment would be required to agree not tobecome involved in union activities. This statement wasobviously coercive and violative of Section8(a)(1).(in)Payne's letters to Reavis andMcNatt-Payne'sspeech on April 20:As noted above, the General Counselalleges that Payne's letters to Reavis and McNatt con-tained unlawful statements, and that an appropriate find-ing should be made even though there is no complaintallegationto this effect. The General Counsel's reasoningis that introduction of the letters was not opposed by Re-spondent, and that the issues were therefore "fully liti-gated." The same might be said of Payne's speech to em-ployees on April 20, since the record shows that thetranscript of that speech, introduced by the GeneralCounsel, was supplied to him by Respondent (G.C. Exh.35(a)).The Board and the courts on numerous occasions haveconcluded that a finding was warranted on issues whichwere not alleged in the complaint, on the ground thatthey were fully litigated. The rationale is that the ab-61RolligonCorp,254 NLRB 22 (1981),Olympic Villas,241 NLRB 358(1979)sence of formal notice in the complaint has in effect beenwaived by the party's litigation of the issue. Another ra-tionale is that the matters not alleged in the complaintwere closely related to those that were alleged. I con-clude in this case that Respondent's failure to object tointroduction of the letters, which it might have done onthe ground that they were not alleged, is equivalent towaiver of notice. The same result follows a fortiori inthe case of Payne's April 20 speech, a copy of whichwas supplied to the General Counsel by Respondent. Itwould be absurd to conclude that a party had beendenied due process of law on an issue as to which it hadvoluntarily supplied the evidence.As set forth above, in Payne's April 20 speech he toldemployees that, if a strike were called and a picket lineset up, the economic impact on the station could be dis-astrous. He referred to airlines on the verge of going outof business, and compared them with one making aprofit-it didnothave a union. The same subtle connec-tion of unionization with loss of job security is containedin Payne's April 23 letters. The business could not "sur-vive" without "sound and sensible attitudes," i.e., rejec-tion of unionism. There were instances where employeeswere suffering from loss of jobs as the result ofunions,and this was not the time to weaken KTFX with strifeand discontent. Although Payne said that he was notpredicting a strike "inevitably," he noted that had neverheard of a strike in a nonunion company, and comparedthe continuing income of the union organizer with theloss of income of the strikers. He stressed the inability ofunions to prevent discharge of employees in times ofeconomic distress.I conclude that the net effect of these various state-ments,made in context with Respondent's other unfairlabor practices, was to convey to employeesthe messagethat "unionization would threaten continued employmentand job security ..."Garry Mfg. Co.,supra, 242 NLRBat539.52 I therefore find that they violated Section8(a)(1).Payne's statements in his speech of April 20 about re-specting certain ground rules in the organizational cam-paign and his April 22 bulletin announcing that he wouldrespect employee rights were mere gestures designed tocloak his intense hostility to the union movement and hisplans to defeat it.2.The alleged 8(a)(3) and (4) violationsThe General Counsel has established an extremelystrong prima facie case that the permanent layoffs weremotivated by the employees' union activities and sympa-thies.The full record shows unionanimuson the part ofPayne which reached extraordinary proportions. Thelayoffs took place soon after the advent of the organiza-tional campaignand the representation hearing. Only em-ployeeswho had signed union cards were terminated,and noneofthe employees whowereretained had en-gaged in any union activity.58 See alsoTaylor-DunnMfgCo, 252 NLRB 799 (1980),enfdmem679 F 2d 900 (9th Cu. 1982),Kolmar Laboratories,159 NLRB 805, 807-810 (1966), enfd 387 F 2d 833 (7th Cir 1967),SurprenantMfgCo., 144NLRB 507 (1963), enfd as modified 341 F 2d 756 (6th Cir 1965) 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor the reasons set forth above, Respondent has notestablished that the employees would have been termi-nated in the absence of their union activity. Its financialcondition, although not of the best, was not bad enoughtowarrant a major change in programing to "full auto-mation."Although such a change had been contemplat-ed, no "decision" to do so was made prior to the adventof the union movement.And, when finally made, it wasabandoned within a few days and the station returned toa modified version of its previous format, actually withmore announcersthan it had used previously. The Com-pany's defense is an elaborate pretext couched in techni-cal and engineering terminology, and it has not rebuttedthe General Counsel's case. I therefore conclude that theeight terminations violated Section 8(a)(3) of the Act.Wright Line, 251NLRB 1083 (1980).Respondent's contention that Fru Fru Reed quit iswithout merit. Reed was on sick leave without objectionfrom Respondent, and was negotiating with Payne forsecurity protection against Kiehn at the time she was ter-minated.Even without the notice of permanent layoff,Respondent already constructively discharged her bysubjecting her to intolerable working conditions.The Company's argumentabout Coomeshas no basisin fact. Coomes received his notice of layoff on May 17.The fact that Payne thereafter recalled it does not alterthe fact that a discriminatory layoff took place.Payne'smotivemay be inferred from the circum-stances at the time.The Shaeffer system had arrived onMay 15, and Coomes had worked on it. It failed to func-tion properly however, and all the regular announcershad been dismissed.Withhis programing in disarray,Payne decided to recall Coomes because he needed him.However, the sequencer arrived a few days later, andCoomes became dispensable. On May 20 his name wasomitted from the work schedule. Coomes inquired, andPayne told him that he was in sales. When Coomes pro-tested that his work in sales could only be in conjunctionwith announcing work-in accordance with prior discus-sions-Payneretorted bysayingthat the onlyannounc-ingwork for Coomes was "punching buttons at mini-mum wage."At that time Respondent had announcingwork available, both "live" and prerecorded, and I inferthat same unlawful motive behind Respondent's masslayoffs also was the factor causing it to deny traditionalannouncingwork to Coomes. By thus changing thenature of his announcing work to button-pushing and byreducing his compensation for an unlawful reason, Re-spondent constructively discharged him as an announc-er.53Although Coomes did sales work after May 20, he didnot acquiesce in his exclusion from announcing work,and continued to request it without success. Indeed, it isdoubtful that Coomes was actually offered bona fidesaleswork, because of his difficulty in getting his saleson the air as broadcast advertisements. He never re-signed,because his intention to do so was never commu-nicated to Respondent. Although he began work on JuneasNLRB v. CableVision,660 F2d I (Ist Cir1981), enfg249 NLRB412 (1980);FirmatMfg.Corp.,255 NLRB 1213 (1981), enfd.681 F.2d807(3d Cir1982),K & S Circuits,255 NLRB 1270 (1981)7 as a full-time announcer at another station, Payne hadagreed that Coomes could continue thereafter in part-time saleswork for KTFX. Coomes did not report to thestation on a regular basis,by prioragreement.On June 3Payne told Coomes that he had never been any good.When Coomes went to the station on June 4 to protestits failure to produce his sales, Payne and Jones failed orrefused to meet with him, and thereafter failed or refusedto return his telephone calls. I infer that they did so be-cause of Respondent'scontinuing animus against theUnion, and find that, by such refusal to communicatewith Coomes, and by failing to produce his sales, theCompany constructively discharged him from the part-time saleswork to which it had previously agreed. Al-though this is not alleged precisely in the complaint, it isclosely related to the allegation concerning Coomes andwas fully litigated.The Company's arguments about the layoffs of Reavis,Mitchell,McNatt, Findlay, and Peters are so devoid ofmerit as to require no comment. Although Robb re-turned to announcing work rather than to "routine workand sales available at minimum wage" described in thetelegrams, there is a hiatus of 3 days between his layoffletter and the telegraphic offer, and the recordis unclearas to whether he missed any work because of the layoff(G.C. Exhs. 71 and 72).The telegraphic offers themselves were mere windowdressing, and Payne had good reason to believe that thediscriminateeswould not work at a level below theirprofessional capacities at a reduction in pay. He was soconfident of this, in fact, that he interviewed replace-ments for the announcers on May 14, before he laid themoff.The original complaintalleges adiscriminatory changeinMitchell'sworking conditions to more onerous andless desirable conditions(G.C. Exh.1(g)).54Respondentpoints out that Mitchell's hours were actually reduced,and that he suffered no reduction in pay. The Companyargues therefore that the change was not an onerous one.However, Mitchell was a salaried newsman, and waswilling to work the hours which, he felt, were necessary.He was given a split shift which caused him increasedtravel expenses,and was assigned part-time work as a"button-pusher." Company Supervisor MacKinnon char-acterized the change as an attempt to get Mitchell to"throw in the towel," and I find that the change inschedule was discriminatorily motivated and violative ofSection 8(a)(3).65It is significant that the change took place immediatelyafterMitchell and Findlay testified at the representationhearing. Findlay was directed to prerecord part of hisshow, so that Mitchell could play it. It is clear thatPayne wasretaliating against thesetwo employees be-cause of their participation in the hearing. The complaintalleges that the change in Mitchell's working conditionsb* The amended complaint also alleges,as violative of Sec. 8(aX5), aunilateral change in the working hours and schedules of Respondent'semployees(G C. Exh 1(n), par 16(d))86 Joe & Dodre's Tavern,254 NLRB 401 (1981), enfd.666 F.2d 383 (9thCit. 1982),Bucyrus Foodland,247 NLRB 284 (1980), enfd asmodified655 F 2d 88 (6th Cir 1981). CENTRAL BROADCAST CO.535and the layoffs of Mitchell and Findlay were- caused bytheir testimonies at the representation hearing as well astheir union activities in general,in violation of Section8(aX3) and (4). The record supports theseallegations.3.The alleged 8(a)(5) violationsSince the Union had majority status in an appropriateunitwhen it demanded recognition and bargaining onApril 16, and the Respondent refused to honor this re-quest, the latter thereby engaged in a refusal to bargainwhich was unlawful under Section 8(a)(5). The Compa-ny's letterto the Unionasserting a good-faith doubt ofthe Union'smajority status was a misrepresentation. Al-though the Union did not present the cards themselves, itpresented letters signed by seven out of eight employeesin theunit the authenticity of which was not questionedby Respondent. The Company's May 11 letter to theUnion about the forthcoming arrival of automated equip-ment constitutes a tacit admission of the Union's repre-sentative status despite the disclaimer of such admission.If Respondent did not recognize the Union's status, whydid it send the letter in the first place? Although theGeneral Counsel requestsa bargainingorder based onGissel,56the complaint alleges a violation of Section8(aX5), and an affirmative fording on this allegation iswarranted by the evidence.Twin County Trucking, 259NLRB 576, 586 (198 1).57As described above, the amended complaint also al-leges, as violative of Section 8(a)(5), Respondent's unilat-eral changes of working hours and requirements on vari-ous dates, including May 20. Respondent's defense, thatthere were no regular working hours or schedules, is pa-tently absurd, since there is abundant evidence that theannouncers worked according to a schedule, while theMay 20 schedule itself is in evidence (G.C. Exh. 24).As described more fully above, the regular hours andworking schedulesof the employees were changed. Themethod of accomplishing work was also altered, i.e.,Findlay was directed to prerecord his show rather thando it live. New duties were assigned to Mitchell. Peters'altercationwith Payne over a delayed check concernedRespondent's new requirement that its employees pro-vide the Company with precise details on hours workedeach day. An entire new schedule was announced onMay 20. All of thesechanges wereeffectedwithoutnotice to or consultation with the Union. I conclude thatRespondent thereby violated Section 8(a)(5).TechnicalCareers Institutes,259 NLRB 283 (1981).Finally, the amended complaint alleges that Respond-ent unilaterally laid off the eight announcers, and con-verted its existing programing system to a totally auto-mated programing system "through the acquisition andinstallation of automated equipment. . .resulting in thereplacement of all of its regular full-time and regularpart-time announcers and news department personnel"(G.C. Exh. 2). Respondentargues inits brief that itdidgive notice of its intention to automate, first in Payne'stestimony on April 29 at the representation hearing, andagain in its letter to the Union on May 11 telling the68 NLRB Y. Gissel Packing Co,supra, fn 50Union of its "acquisition of automated equipment to op-erate the radio station" (G.C. Exh. 18).Starting first with Respondent's position, Payne's testi-mony at the representation hearing, portions of whichare quoted above, gave no explicit notice of a manage-ment decision to automate. The matter was merely underconsideration. Payne testified at the unfair labor practicehearing that heconcealedhis decision during the repre-sentation hearing in order to take the market (and his an-nouncers) by surprise.As indicated above, I do notcredit his later testimony, since it was intended to con-ceal the fact that he hadnotmade adecisionas late asApril 29. The Company's May 11 letter was not effectivenotice, because the employees were already being laidoff on the date the Union received the letter. One ofthem, Mitchell, was terminated the day before the Unionreceived it. The letter took an undue amount of time toarrive, and the evidencesuggeststhat it was predated.As described more fully above, Payne decided on theShaeffer system about May 10, but then discarded itwhen it did not work properly. Thereafter, instead of re-placing the terminated announcers with automated equip-ment,as alleged in the amended complaint, he replacedthem with supervisors, existing employees who had pre-viously done little or no announcing, and new employ-ees.The station actually ended up with two more an-nouncers than it had prior to the terminations.Only slight differences in programing were effected bythe change. The small increase in prerecorded announc-ing did not alter the appropriateness of the unit describedin the petition.This had been part of "announcing"before the change. The prerecording of a human voicefor later transmission constitutes unit work in the samemanner as live transmissions. It is true that thereis an in-tervening electronic step-the recording process-but anindividual's voice is ultimately projected over the air.Broadcasting is an electronic process, and the tapingdevice merely adds another element leading to the sameresult-the projection of a human voice (or music) overlarge geographicareas.InHampton Roads BroadcastingCorp.,supra, the Board's rationale in determining the ap-propriatenessof a unit of announcers referred to"[v]oice,diction,personality, the ability to persuadethrough the spoken word-these are the tests by whichannouncers are judged, and these are qualificationswholly unrelated to the jobs performed by . . . others.These special and highly individualistic qualificationsnecessarily serve to distinguish (those who appear beforethe microphone) from other employees .. ." (100 NLRBat 239). The same criteria apply to prerecorded announc-ing. IcreditMcNatt's testimony that the taping of acommercial involves the same characteristics, and findboth live and prerecorded announcing to be unit work.Another slight difference effected by the new formatwas the assignment of button-pushing to a few individ-uals, usually in conjunction with clerical or other non-unitwork. I exclude these individuals from the unit be-cause they do not speak into a microphone for immediateor later transmission over the airwaves, and therefore donot have the special characteristics of announcers. Fur-58 SeealsoAccurate Die & Mfg. Corp,242 NLRB 280 (1979)ther, they usually have other nonprograming duties and 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDlittle community of interest with announcers. There wassome shortening of the length of the news programs, butthis actually took place prior to the permanent layoffs.The amended complaint is therefore technically incor-rectin its allegationthatRespondent replaced the an-nouncerswith automated equipment.However, theCompany did unilaterally lay off the eight announcerspurportedly because of automation, in the face of an obli-gationto bargain with the Union, and I find that by sodoing it violated Section 8(a)(5).Central Virginia Corp.,254 NLRB 417 (1981).In accordance with my findings above, I make the fol-lowingCONCLUSIONS OF LAW1.Central Broadcast Company is an employer engagedin commerce within the meaning of Section2(6) and (7)of the Act.2.UnitedFood and Commercial Workers Union,Local 73R, AFL-CIO, CLC is a labororganizationwithin the meaning of Section 2(5) of the Act.3.By engaging in the following conduct,Respondentcommitted unfair labor practices in violation of Section8(a)(1) of the Act:(a)Telling employees that Respondent's attorney saidthat the ugly head of unionism had arisen and that thestationwould have to do whatever was necessary tosolve the problem.(b)Telling employees that a supervisor had recom-mended firing all the announcers,and that the companypresident and company attorney had said that Respond-ent had no intention of bargaining with the Union even ifitwon an election.(c) Telling an employee that his hours had been cut inorder to cause him to quit,because of his support of theUnion.(d)Telling an employee that another employee whohad engaged in misconduct would not be terminated be-cause he was Respondent'sonly "No" vote in an elec-tion,and telling other employees that the company presi-dent,for the same reason,would not discharge the of-fending employee.(e)Telling employees that the company president saidhe was"going to showTulsa how tohandle unions,"and that there would not be any employees and "nothingto negotiate about."(f)Offering an employee economic and other benefitsin return for his abandonment of union activities, andtelling employees that a supervisor had suggested suchan offer.(g)Coercivelyinterrogating employees about how"strong and tough" the Unionwas, and when it was"going to hitthe Companywith an injunction."(h) Telling an employee that employees who had beenterminated because of their union activities were "onlyhurting themselves," and expressing the wish that "some-one" would tell them to find work elsewhere.(i)Telling an employee that other employees who hadbeen terminated because of their union activities wouldnever be rehired.(j)Telling an employee that new applicants for em-ployment would be required,as a condition of employ-ment, to agree not to become involved in union activi-ties.(k)Writing letters and making a speech to employeeswhich conveyed the impression that unionization wouldthreaten their employment and job security.4.By engaging in the following conduct,Respondeentcommitted unfair labor practices in violation of Section8(a)(3) and(1) of the Act:(a) Permanently laying off employees James C.Mitch-ell, James C.Peters, Joseph W.Findlay Jr., Barry Robb,Fru Fru Reed,Bob Reavis II, Rodney McNatt, and JayT. Coomes about May 15,1982, because of their unionactivities and sympathies.(b)After voiding its layoffof JayT. Coomes, con-structively discharging him as a part-time announcer onMay 20, 1982, and constructively discharging him as apart-time salesman on June 4, 1982,because of his unionactivities and sympathies.5.By requiring James C.Mitchell to engage in workwhich he had not done previously,which was lessskilled than his regular position as a professional news-man, by assigning him a split shift which caused him anincrease in travel expenses,and by terminating him andJoseph W.Findlay Jr., because of their testimonies at arepresentation hearing conducted by the Board, Re-spondent thereby violated section 8(a)(4) and (1) of theAct.6.The following unit is now and has been at all timesmaterial herein an appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(b)of the Act:All regular full-time and regular part-time on-air an-nouncers and news department personnel employedby Respondent at its radio station KTFX-FM inTulsa,Oklahoma, excluding all other employees,guards, watchmen, and supervisors as defined in theAct.7.Beginning about April 12, 1982, employees in theunit described above began designating the Union astheir representative for the purposes of collective bar-gaining, and by April 16, 1982, and continuing thereafter,a majority of the employees in such unit had designatedthe Union as such representative.8.At all times since April 16, 1982, the Union has beenand is the exclusive representative of the employees inthe unit described above for the purpose of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.9.By engaging in the following conduct, Respondentcommitted unfair labor practices in violation of Section8(a)(5) and(1) of the Act:(a)About April 16, 1982, and thereafter, refusing theUnion's demand to recognize and bargain with it as theexclusive representative of the employees in the unit de-scribed above.(b) Beginningin late April 1982 and thereafter unilat-erally changing the regular hours, duties, and workingconditions of its employees,assigningnew duties, chang-ing the method whereby work was to be accomplished, CENTRAL BROADCAST CO.limitingcertainwork to specified hours of the day, re-quiring that overtime work first be cleared withmanage-ment,and requiring employees to specify the exact hoursworked in each day-all without notice to or opportuni-ty for consultation with the Union.(c)About May 15, 1982, unilaterally laying off theeight employees listed above, in a purported attempt toreplace them with an automated system of broadcasting,without notice to or opportunity to consult with theUnion.(d)Unilaterallyinstalling a sequencer at its radio sta-tion,without giving the Union notice thereof and an op-portunity to bargain over the effects of the installation.10.The foregoing unfair labor practices affect com-merce within themeaningof Section 2(6) and (7) of theAct.11.Respondent has not violated the Act except asspecified herein.THE REMEDYIt having been found that Respondent has engaged incertain unfair labor practices, it is recommended that itbe ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the purposes ofthe Act. Because of the pervasive nature of Respondent'sunfair labor practices, I shall recommend issuanceof abroad order.Hickmott Foods,242 NLRB 1357 (1979).It having been found that Respondent unlawfully laidoff James C. Mitchell, James Peters, Joseph W. FindlayJr.,Barry Robb, Fru Fru Reed, Bob Reavis II, RodneyMcNatt, and Jay T. Coomes about May 15, 1982, that itimmediately recalledCoomes but constructively dis-charged him as a part-time announcer on May 20, 1982,and as a part-time salesman on June 4, 1982, and that itreinstatedBarry Robb about 3 days after terminatinghim, it is recommended that Respondent be ordered tooffer Jim Mitchell, Jim Peters, Joseph W. Findlay Jr.,Fru Fru Reed, Rodney McNatt, and Jay T. Coomes im-mediate and full reinstatement to their former posi-tions,58 or, if any such positions no longer exist, to sub-stantially equivalent positions,dismissing if necessary anyemployee hired to fill the position, and to make each ofthem including Robb, whole for any loss of earnings heor she may have suffered by reason of Respondent's un-lawful conduct, by paying each of thema sumof moneyequal to the amount he or she would have earned fromthe date of his or her unlawful layoff to the date of anoffer of reinstatement or, in the case of Robb, to the dateof his reinstatement,less net earnings during such period,with interest thereon to be computed on a quarterly basisin the manner established by the Board in F. W.Wool-worth Co.,90 NLRB 289 (1950), andFlorida Steel Corp.,231 NLRB 651 (1977).b9 Respondent argues in its briefthat a reinstatement order "might cause chaos." Theseasserted fears are groundless, and are based on Respond-ent's dislike of union adherents in its station.A reinstate-ment order would merely place the discriminatees backin the existing jobs from they were removed.58 Theoffer to Coomesshall include both part-time announcing andpart-time sales work.59 See generallyIsisPlumbingCo.,138 NLRB 716 (1962)537It also having been found that Respondent unlawfullyrequired James C. Mitchell to work in a capacity oflesser skillthan his regular workas a newsman, and as-signed him a split shift which caused him greater travelexpenses,it is recommended that Respondent be orderedto assign him on reinstatement to his former work, dis-missingif necessary any employee hired to perform suchwork. If such work does not exist in an amount equal tothe previous work, to the extent of such deficiency Re-spondent shall assign Mitchell to substantially equivalentwork, in which category I include announcing work andfrom which category I exclude button-pushing. It is alsorecommended that Respondent be ordered to makeMitchellwhole for his additional travel expenses, withinterest thereon computed as described above.Respondent's argument that Findlay, Peters, andMcNatt should not be reinstated because of alleged era-sure of 87 tapes is without merit. The credited evidenceshows that tape erasures were routine at the station, andthat none was destroyed maliciously by the employees.One carpet commercial apparently was erased under cir-cumstances which are not explained, but this isolated in-cident hardly justifies the magnitude of Payne's accusa-tions.The only accusation at the time was made toPeters by MacKinnon, quoting Payne, who was silentuntil settlement discussionsshortly beforethe hearing,except for a telephone call to Coomes. I conclude thatPayne manufactured the accusation and did not believein the alleged misconduct. The smoking and eating incontrol room accusation was also fallacious-MacKinnonwas in violation of the rule. Findlay's describing the"Bill Payne Show" with the sound of a flushing toiletwas not objected to at the time, has not been shown tobe out of character with other humor on the station, andserves further to illustrate the extent to which Respond-ent has dredged up isolated afterthoughts to justifydenial of reinstatement.With respect to Respondent's violations of Section8(a)(5) and the outstanding representation petition, theSupreme Court pointed out inGissel,supra, that theBoard's traditional remedies may be ineffective in somecases and a bargaining order may be warranted in lieu ofan election. Thus, in cases marked by "outrageous" and"pervasive" unfair labor practices such nature that theircoercive effect cannot be eliminated by traditional reme-dies, a bargaining order may be appropriate even in theabsence of union majority status. The same remedy mayalso be needed in "less extraordinary cases marked byless pervasive practices which nonetheless still have thetendency to undermine majority strength and impede theelection processes," where the Union had a majority atone point. If the Board finds that the possibility of eras-ing the past unfair labor practices and of ensuring a fairelection by traditional remedies is slight, then relianceupon employee sentiment as expressed in the cards, and abargainingorder,may be required. A third category ofminor and less extensive labor practices will not sustain abargaining order(Gissel,supra).I conclude that the facts in this case place it in the firstcategory of cases marked by "outrageous" and "perva-sive" unfair labor practices. Respondent, by threatening 538DECISIONSOF NATIONALLABOR RELATIONS BOARDthe announcerswith loss of employment and by perma-nently laying off all the union adherents, committedwhat the Board has termed "hallmark" violations with-out any mitigating circumstances, thus justifying issuanceof a bargaining order.Highland Plastics,256 NLRB 146,147 (1981). The Board's issuance of bargaining orders incases similar to this one has been sustained by at least sixdifferent circuit courts of appeal.80The fact that there has been a turnover of employeesto the extent that the original employee complement isno longer in the unit is no deterrent to issuance of a bar-gaining order. Indeed, the absence of such employees isthe direct result of Respondent's unfair labor practiceswhich warrant such an order. "The Board has consist-ently held that the validity of a bargaining order dependson an evaluation of the situation as of the time the unfairlabor practices were committed and, therefore, to deletesuch an order on the basis of employee turnover wouldreward, rather than deter, an employer who engaged inunlawful conduct during an organizational campaign."Highland Plastics,256 NLRB at 147.As described above, the Union's demandwas made onApril 16, the date achieved majority status.Respondent'sunlawful conduct began on April 20, the date of Payne'sfirst speech which I have found to contain unlawfulstatements.The General CounselurgesApril 20 as thedate Respondent's bargaining obligation began. In dis-agreement, I fmd that April 16, when the Union made itsdemand, was the beginning date of the bargaining obliga-tion.Hasbro Industries,254 NLRB 587, 588 fn. 5 (1981),enfd. as modified 672 F.2d 978 (1st Cir. 1982).The order should also include a requirement that Re-spondent negotiate with the Union over its unilateralchanges in the working hours, schedules, and conditionsof its employees, its alterations in the method by whichwork is to be accomplished, the new dutiesassigned toemployees, the requirement that overtime work be firstcleared with management, and the requirement that em-ployees providemanagementwith details on exact hoursworked each day.Finally,Respondent should be required to bargainwith the Union over its permanent layoff of the announc-ers, purportedly because of the installation of automatedequipment.With respect to the equipment itself, littlewould be gained by requiring Respondent to bargainover the Shaeffer system, since it was in place only afew days. Nor is it appropriate to require the Companyto bargain over the decision to purchase the sequencer,since that decision antedated the advent of the union60NLRB v HasbroIndustries, 672 F.2d 978 (1st Or 1982),enfg asmodified254 NLRB 587(1981),NLRB v. Daybreak Lodge Nursing Home,585 F 2d 79 (3d Cir 1978),enfg230 NLRB 800 (1977);NLRB v RobinAmerican Corp,654 F.2d 1022 (5th Cir 1981),enfg asmodified 245NLRB 822 (1979);ChromaloyMining& Minerals v. NLRB,620 F.2d 1120(5thOr.1980), enfg.as modified238 NLRB 688 (1978),NLRB v. C & EStores,611 F.2d 654 (6th Cu 1979),enfg229 NLRB 1250 (1977);NLRBY.Digital PagingSystemsof Toledo,659 F 2d 725 (6th Cir 1981),enfg. 249NLRB 112 (1980),NLRB v.SuburbanFord,646 F 2d 1244 (8th Or1981), enfg asmodified 248 NLRB 364 (1980), TiptonElectricCo. v.NLRB,621 F.2d 890 (8th Cit.1980), enfg.242 NLRB 202 (1979),NLRBv.BighornBeverage,614 F.2d 1238 (9th Cir 1980), enfg as modified 236NLRB 736 (1978),Pay 'NSaveCorp v NLRB,641 F 2d 697 (9th Cir1981), enfg 247NLRB 1346 (1980)movement.However, it is appropriate to require Re-spondent to bargainover the effect of the installation ofthe sequencer. Further, because of Respondent's clearlydemonstrated proclivity to use sophisticatedbroadcastingequipment as a pretext for discriminationagainst its em-ployees, the order should include a requirement that theCompanybargain withthe Union over any future deci-sionto purchase equipment affecting its employees, andthe effect of theinstallationof any such equipment.The General Counsel goes further and argues that theCompany should be required to bargain over the effectof itsdecisionto convert "itsexistingprogrammingsystem to a totally automated programming system," thatthe order should include restoration of the status quoante, a return to the conditions of work precedinginstal-lationof the new equipment, a discontinuance of the newequipment, and reinstallation of the equipment in oper-ation immediately prior to May 15, 1982.The General Counsel's position goes too far,essential-ly because Respondent did not,as alleged,install a total-ly automatedprogramingsystem.Total automation isreally impossible as long as the Employer utilizes humanvoices, even though he prerecords them for later trans-mission, since the prerecording constitutes nonautomatedunitwork. Even with the Shaeffer or other so-calledfully automated systems, there must be some prerecord-ing of human voices,in commercials,"intro's," completeshows, etc., and this is nonautomated unit work. It istheoretically possible that a local station could operatewithout announcers by hooking up to a satellite system,such as the abortive ABC Super Radio program, operat-ed by another employer under contract with the stationowner. However, this did not take place in this case.After all Payne's multiplicity of deals, what he endedup with was new equipment in March plus a sequencerwhich he had back-ordered prior to the union move-ment, and which he installed after the Union hadachieved representative status. It is unnecessary to re-quire the Company to discontinue its use or that of theother new equipment because a complete remedy can beprovided by requiring Respondent to bargain over theeffect of the installation of the sequencer, the purchase offuture equipment, the layoffs of the announcers, theotherunilateralchanges in working conditions describedabove, and to reinstate the discriminatees to the announc-ing jobs which, despite the new equipment, are stillavailable.Most of the new equipment was delivered inMarch, prior to the advent of the union movement, andwas intended to improve the sound of the station. Therecord discloses no employee objection to that equip-ment.To require discontinuance of its use "would beunduly burdensome and . . . unnecessary to effectuatethe policies of the Act."Great Chinese American SewingCo., 227 NLRB 1670 (1977).It is also recommended that Respondent be required topost appropriate notices to remove from its personnelrecords all references to its unlawful conduct toward itsemployees, and to notify each of them in writing thatthis action has been taken and that evidence of the un-lawful discipline imposed on them will not beused as abasis for future personnel actions against them.[Recommended Order omitted from publication.]